Exhibit 10.1

EXECUTION COPY

INTERCOMPANY AGREEMENT

by and between

PRIMERICA, INC.

(formerly named PUCK HOLDING COMPANY, INC.)

and

CITIGROUP INC.

Dated as of April 7, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   Page ARTICLE I DEFINITIONS Section 1.1      Certain Definitions    1 ARTICLE
II COSTS AND EXPENSES Section 2.1      Allocation of Costs and Expenses    6
ARTICLE III TRADEMARK LICENSING AGREEMENT Section 3.1      Grant of Trademark
Licenses    7 Section 3.2      Trademark Guidelines and Standards    9
Section 3.3      Retention of Trademark Ownership    9
Section 3.4      Termination of Trademark Licenses    10 Section 3.5      Use
After Termination    11 Section 3.6      Trademark Usage Marking Requirements
and Quality Control    12 Section 3.7      Disclaimers of Representations and
Warranties    12 ARTICLE IV EQUITY PURCHASE RIGHTS Section 4.1      Equity
Purchase Rights    13 ARTICLE V FINANCIAL AND OTHER INFORMATION
Section 5.1      Five Percent Threshold    15 Section 5.2      Twenty Percent
Threshold    15 Section 5.3      Fifty Percent Threshold    17
Section 5.4      Attorney Client Privilege    21

 

i



--------------------------------------------------------------------------------

ARTICLE VI INDEMNIFICATION Section 6.1      General Cross Indemnification    22
Section 6.2      Procedure    23 Section 6.3      Other Matters    24
Section 6.4      Exclusivity of Tax Separation Agreement    24
Section 6.5      Registration Statement Indemnification    25
Section 6.6      Contribution    26 ARTICLE VII    OTHER PROVISIONS   
Section 7.1      Keepwell Release and Payments    26 Section 7.2      Software
   27 Section 7.3      Non-Competition    28 Section 7.4      Non-Solicitation;
Non-Hire    30 Section 7.5      Employee Benefits    31 Section 7.6      Form
S-8    32 Section 7.7      Right of First Offer    33
Section 7.8      Compliance with Provisions    33 Section 7.9      Access to
Shared Historical Records; Information Arising from Affiliate Relationship    33
Section 7.10    Promotional Agreements    34 Section 7.11    Joint Internet
Marketing    34 Section 7.12    Litigation and Settlement Cooperation    34
Section 7.13    Compliance    35 Section 7.14    Policies and Procedures    35
Section 7.15    Intercompany Accounts    35 Section 7.16    Termination of
Intercompany Agreements    36 Section 7.17    Citigroup Control Rights    36
Section 7.18    Information Required for Regulatory Purposes    38 ARTICLE VIII
DISPUTE RESOLUTION Section 8.1      Negotiation    38
Section 8.2      Arbitration    39 Section 8.3      Confidentiality    40

 

ii



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS Section 9.1      Notices    40 Section 9.2      Binding
Nature of Agreement    41 Section 9.3      Descriptive Headings    41
Section 9.4      Specific Performance and Other Remedies    41
Section 9.5      Governing Law    42 Section 9.6      Counterparts    42
Section 9.7      Severability    42 Section 9.8      Confidential Information   
42 Section 9.9      Amendment; Modification and Waiver    43
Section 9.10    Entire Agreement    43 Section 9.11    No Assignment    43
Section 9.12    Recapitalization, Dilution Adjustments, etc.    44
Section 9.13    Other Intercompany Agreements    44 Section 9.14    Further
Actions    44 Section 9.15    Further Assurances with Respect to Reorganization
   44 Section 9.16    No Third Party Beneficiaries    44
Section 9.17    Drafting of Language    44 Section 9.18    Interpretation    45

 

iii



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule I    Information in Registration Statement Schedule 1.1(a)   
Applicable Restructuring Documents Schedule 1.1(b)    Knowledge of Primerica
Schedule 2.1(b)    Allocation of Costs and Expenses Schedule 2.1(c)   
Allocation of Costs and Expenses Schedule 2.1(d)    Directors’ and Officers’
Liability Insurance Schedule 3.1(a)    Citi Marks Schedule 3.1(e)    Primerica
Marks Schedule 3.4(a)    Primerica Contractual Commitments Schedule 3.4(c)   
Citigroup Contractual Commitments Schedule 6.1(a)    Citigroup Software Schedule
7.2(a)    Citigroup Proprietary Software Schedule 7.2(b)   

Third-Party Computer Software, Licenses,

Hardware and Domain Names

Schedule 7.5(b)    Conversion of Citigroup Awards Schedule 7.5(g)    Continuing
Employees Schedule 9.13    Commercial Agreements

 

iv



--------------------------------------------------------------------------------

INTERCOMPANY AGREEMENT

INTERCOMPANY AGREEMENT, dated as of April 7, 2010, by and between PRIMERICA,
INC. (formerly named Puck Holding Company, Inc.), a Delaware corporation
(“Primerica”), and CITIGROUP INC., a Delaware corporation (“Citigroup”).

WHEREAS, Citigroup is the indirect owner of all of the issued and outstanding
Common Stock (as defined below) of Primerica immediately prior to the date
hereof; and

WHEREAS, in contemplation of Primerica ceasing to be so wholly owned by
Citigroup, the parties hereto have determined that it is desirable to set forth
certain agreements that will govern certain matters between the parties hereto
following the completion of the Initial Public Offering (as defined below).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. In addition to the terms defined elsewhere in
this Agreement, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with such first Person. The term “control” (including
its correlative meanings “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).

“Agreement” means this Intercompany Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

“Applicable Restructuring Documents” means the agreements listed on Schedule
1.1(a) hereto.

“Beneficially Own” and “Beneficially Owned” means “beneficial ownership” within
the meaning of Rule 16a-1(a)(2) promulgated by the SEC under the Exchange Act.

“Business Day” or “business day” means each Monday, Tuesday, Wednesday, Thursday
and Friday which is not a day on which banking institutions in New York City are
authorized or obligated by law or executive order to close.

 

1



--------------------------------------------------------------------------------

“Citi Note” means the note issued to Citigroup Insurance Holding Corporation
(“CIHC”) (which terms are governed by that certain Note Agreement, dated as of
April 1, 2010, by and between CIHC and Primerica (the “Note Agreement”))
pursuant to the Exchange Agreement and any and all notes issued upon exchange,
substitution or transfer thereof.

“Citigroup Affiliated Group” means, collectively, Citigroup and all
corporations, partnerships, joint ventures, limited liability companies,
associations and other entities (a) in which Citigroup owns, directly or
indirectly, fifty percent (50%) or more of the outstanding voting stock, voting
power, partnership interests or similar ownership interests, (b) of which
Citigroup otherwise directly or indirectly controls or directs the policies or
operations or (c) which would be considered subsidiaries of Citigroup within the
meaning of Regulation S-K or Regulation S-X, now or hereafter existing, other
than Primerica and its Subsidiaries, now or hereafter existing (all
determinations hereunder to be made after giving effect to the Reorganization
(as defined below)).

“Citigroup Competitor” means any entity that is primarily engaged in the
provision of banking or financial services, and has consolidated revenues
greater than $10 billion.

“Citigroup Proprietary Software” means the software identified on Schedule
7.2(a) hereto, which reflects certain software owned by a member of the
Citigroup Affiliated Group and being used by Primerica as of the date hereof as
has been mutually agreed by the parties hereto.

“Commercial Agreements” means those agreements identified on Schedule 9.13
hereto.

“Common Stock” means the common stock, par value $0.01 per share, of Primerica
and any other class or series of common stock of Primerica hereafter created.

“Concurrent Transactions” means the transactions contemplated by the Related
Agreements and the other concurrent transactions described in the IPO S-1 to be
completed contemporaneously with the Initial Public Offering.

“Continuing Agreements” means the Related Agreements and the Commercial
Agreements.

“Continuing Employees” means all active employees of Primerica or any of its
Subsidiaries who have not been terminated by Primerica in the ordinary course of
business as of the date hereof (as determined by Primerica and provided to
Citigroup on Schedule 7.5(g) hereto). For purposes of this Agreement, active
employees shall include employees who are on approved absences from work (e.g.,
disability leave, statutory leave, approved leave of absence, etc.) as of the
date hereof.

“Distribution,” “Distributing” or “Distributes” means selling, marketing,
offering or distributing of a product or service to consumers.

“Equity Purchase Shares” means shares of Voting Stock or any securities
convertible into or exchangeable for shares of Voting Stock or any options,
warrants or rights to acquire shares of Voting Stock; provided that no
securities issued upon the exercise or conversion of the Warrant, or issued in
exchange for any such securities, shall constitute Equity Purchase Shares.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Agreement” means the Exchange and Transfer Agreement, dated as of
March 31, 2010, by and between CIHC and Primerica.

“Fair Market Value” means, with respect to shares of Voting Stock, the fair
market value thereof as jointly determined by Primerica and Citigroup or, in the
event Primerica and Citigroup are unable to agree, as determined by a mutually
acceptable nationally recognized investment banking or other financial advisory
firm.

“First Trigger Date” means the first date on which the members of the Citigroup
Affiliated Group cease to Beneficially Own, in the aggregate, shares entitled to
fifty percent (50%) or more of the votes entitled to be cast by the holders of
then outstanding Common Stock.

“GAAP” means United States generally accepted accounting principles.

“Independent Contractor Representative” means, with respect to any person, an
unsalaried salesperson who has a contractual arrangement with, but is not an
employee of, a marketing company and who (i) Distributes authorized products and
services of such marketing company by means of relationship referral, (ii) is
encouraged to recruit or train additional non-employee salespersons and (iii) is
compensated for sales by any such non-employee salespersons so recruited,
directly or indirectly, as well as for his or her own sales.

“Initial Public Offering” means the proposed initial public offering of the
Common Stock as contemplated by the IPO S-1.

“IPO S-1” means Primerica’s registration statement on Form S-1 (No. 333-162918)
relating to the Initial Public Offering as the same may be amended or
supplemented from time to time.

“Keepwell” means any guaranty, keepwell, surety bond, indemnity agreement, net
worth or financial condition maintenance agreement of or by any member of the
Citigroup Affiliated Group provided to any Person (including any insurance
regulatory authority) with respect to any actual or contingent obligation of
Primerica, any Subsidiary of Primerica or any of their respective employees.

“Knowledge of Primerica” means the knowledge of Primerica’s Named Executive
Officers (as defined in the IPO S-1) and those individuals set forth on Schedule
1.1(b) (and, in each case, any of their successors), or the knowledge each
reasonably should have had.

“Long Term Services Agreement” means the Long Term Services Agreement, dated as
of the date hereof, by and between Primerica Life Insurance Company (“PLIC”) and
CitiLife Financial Limited (Ireland).

 

3



--------------------------------------------------------------------------------

“Occupancy Services Agreement” means the Occupancy Services Agreement, dated as
of the date hereof, by and between Citibank, N.A. and National Benefit Life
Insurance Company (“NBLIC”).

“Outstanding Voting Stock” means the shares of Voting Stock issued and
outstanding, and shall not include shares of Voting Stock held by Primerica as
treasury stock or by any Subsidiary of Primerica.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association or other business entity and any trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Primerica Business” means the business of Primerica and its Subsidiaries (after
giving effect to the Reorganization), including the underwriting, administration
and Distribution of term life insurance, student life insurance and short-term
disability insurance, the administration and Distribution of mutual funds,
variable annuities and segregated funds, the Distribution of long-term care
insurance, automobile insurance, homeowners insurance and stand-alone prepaid
legal contracts, the administration, marketing, brokering and referral of
mortgage and consumer loans and the management of a sales organization of
Independent Contractor Representatives, as more fully described in the IPO S-1.

“Primerica Charter” means the Restated Certificate of Incorporation of Primerica
filed with the Secretary of State of the State of Delaware on March 31, 2010.

“Primerica Employees” means all current, former or retired employees of
Primerica or a Subsidiary of Primerica.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement and by all
other amendments and supplements to such prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.

“Region” means the United States and its territories and possessions (including
Puerto Rico, Guam, U.S. Virgin Islands and the Commonwealth of Northern Mariana
Islands) and Canada.

“Registration Statement” means any registration statement of Primerica filed
with the SEC under the Securities Act (including the IPO S-1), including in each
such case the Prospectus relating thereto, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement and
Prospectus.

“Regulation S-K” means Regulation S-K of the General Rules and Regulations under
the Securities Act.

“Regulation S-X” means Regulation S-X of the General Rules and Regulations under
the Securities Act.

 

4



--------------------------------------------------------------------------------

“Reinsurance Agreements” means the (i) Co-Insurance Agreement (relating to ten
percent (10%) of the reinsured business), dated as of March 31, 2010, by and
between PLIC and Prime Reinsurance Company, Inc. (“Prime Re”), and a related
trust agreement, (ii) Co-Insurance Agreement (relating to eighty percent
(80%) of the reinsured business), dated as of March 31, 2010, by and between
PLIC and Prime Re, and a related trust agreement, (iii) Co-Insurance Agreement,
dated as of March 31, 2010, by and between NBLIC and American Health and Life
Insurance Company, and a related trust agreement, (iv) Co-Insurance Agreement,
dated as of March 31, 2010, by and between Primerica Life Insurance Company of
Canada and Financial Reassurance Company 2010 Ltd., and a related trust
agreement and (v) Capital Maintenance Agreement, dated as of March 31, 2010, by
and between Citigroup and Prime Re, and, in each case, all agreements primarily
relating thereto (including monitoring and reporting agreements).

“Related Agreements” means the Reinsurance Agreements, the Tax Separation
Agreement, the Transition Services Agreement, the Exchange Agreement, the
Applicable Restructuring Documents, the Long Term Services Agreement, the Note
Agreement and the Occupancy Services Agreement.

“Reorganization” means the (a) transfer by Primerica or one of its Subsidiaries
to certain members of the Citigroup Affiliated Group of the specifically
identified contractual rights and obligations or assets and liabilities not
related to the Primerica Business as described in and documented by the
Applicable Restructuring Documents listed on Schedule 1.1(a) hereto, and
(b) transactions contemplated by the Exchange Agreement, in each case, as may be
adjusted pursuant to Section 9.15 hereto.

“SEC” means the Securities and Exchange Commission.

“Second Trigger Date” means the first date on which the members of the Citigroup
Affiliated Group cease to Beneficially Own, in the aggregate, shares entitled to
twenty percent (20%) or more of the votes entitled to be cast by the holders of
then outstanding Common Stock.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of February 8, 2010, by and among Primerica, CIHC, Warburg Pincus Private
Equity X, L.P. and Warburg Pincus X Partners, L.P.

“Subsidiary” of Primerica includes all corporations, partnerships, joint
ventures, limited liability companies, associations and other entities (a) in
which Primerica owns, directly or indirectly, fifty percent (50%) or more of the
outstanding voting stock, voting power, partnership interests or similar
ownership interests, (b) of which Primerica otherwise directly or indirectly
controls or directs the policies or operations or (c) which would be considered
subsidiaries of Primerica within the meaning of Regulation S-K or Regulation
S-X.

“Tax Separation Agreement” means the Tax Separation Agreement, dated as of
March 30, 2010, by and between Primerica and Citigroup.

 

5



--------------------------------------------------------------------------------

“Third Trigger Date” means the first date on which members of the Citigroup
Affiliated Group cease to Beneficially Own, in the aggregate, shares entitled to
five percent (5%) or more of the votes entitled to be cast by the holders of the
then outstanding Common Stock.

“Transactions” means, collectively, (a) the Reorganization, (b) the Initial
Public Offering and (c) the Concurrent Transactions.

“Transition Services Agreement” means the Transition Services Agreement, dated
as of the date hereof, by and between Primerica and Citigroup.

“Voting Stock” means all securities issued by Primerica having the ordinary
power to vote in the election of directors of Primerica, other than securities
having such power only upon the occurrence of a default or any other
extraordinary contingency.

“Warrant” has the meaning given to such term in the Securities Purchase
Agreement.

ARTICLE II

COSTS AND EXPENSES

Section 2.1 Allocation of Costs and Expenses.

(a) Except as otherwise provided in the Related Agreements, Primerica shall pay
for all fees, costs and expenses incurred by Primerica or any of its
Subsidiaries in connection with the Transactions, and Citigroup shall pay for
all fees, costs and expenses incurred by any member of the Citigroup Affiliated
Group in connection with the Transactions.

(b) Notwithstanding Section 2.1(a) or Section 2.1(c) hereof, Citigroup shall pay
(or to the extent incurred prior to the date hereof and paid for by Primerica or
any of its Subsidiaries, will promptly reimburse Primerica or such Subsidiary
for any and all amounts so paid upon receipt of an invoice or similar
documentation), for all fees, costs and expenses incurred prior to the date
hereof as set forth on Schedule 2.1(b).

(c) Notwithstanding Section 2.1(a) or Section 2.1(b) hereof, Primerica shall pay
(or to the extent incurred and paid for by any member of the Citigroup
Affiliated Group, will promptly reimburse such member of the Citigroup
Affiliated Group for any and all amounts so paid upon receipt of an invoice or
similar documentation), for all the fees, costs and expenses incurred prior to
the date hereof as set forth on Schedule 2.1(c).

(d) Citigroup shall, to the extent commercially available and for a claims
reporting period of six years from the effective date of the Initial Public
Offering, arrange directors’ and officers’ liability insurance or “Tail
Insurance,” applicable to acts occurring at or prior to such date, substantially
upon the terms set forth in Schedule 2.1(d). Such insurance shall provide
protection to directors and officers of Primerica and its Subsidiaries as
respects their non-indemnifiable acts or omissions and shall provide protection
to Primerica as respects indemnifiable acts or omissions of such insured
directors and officers, and protection to Primerica for entity securities
related claims. Such Tail Insurance shall be primary to any

 

6



--------------------------------------------------------------------------------

protection that could be available under Citigroup’s directors’ and officers’
liability insurance. The Tail Insurance shall be placed with insurers that have
an AM Best rating of no less than A-, VII, or equivalent S&P rating. Citigroup
shall have total control and management over the negotiation and placement of
such insurance coverage; provided that the coverage shall be reasonably
acceptable to Primerica.

ARTICLE III

TRADEMARK LICENSING AGREEMENT

Section 3.1 Grant of Trademark Licenses.

(a) Citigroup hereby grants to Primerica, or to the extent another member of the
Citigroup Affiliated Group owns the Citi Marks (as defined below), Citigroup
hereby causes such member to grant to Primerica, for the term set forth in
Section 3.4(a) hereof, a non-exclusive royalty-free license (the “Citi License”)
to use the marks set forth in Schedule 3.1(a) hereto (such marks hereinafter
referred to as the “Citi Marks”), but only in the manner identified in Schedule
3.1(a) hereto and the mark “A Member of Citigroup” or as otherwise approved in
advance in writing by Citigroup’s trademark counsel, in each case, solely for
the purpose of identifying, advertising, marketing and promoting the Primerica
Business in any form or media in the United States and/or Canada, in each case,
in substantially the same manner as the Primerica Business is identified,
advertised, marketed and promoted as of the date hereof. Primerica shall only
use the Citi Marks in connection with its business, products, services and
activities related thereto of a nature and quality which are at least equal to
that used by Primerica and its Subsidiaries in connection with the Citi Marks as
of the date hereof, and in a manner that is in conformity with past practices
and existing agreements between members of the Citigroup Affiliated Group, on
the one hand, and Primerica and its Subsidiaries, on the other hand, regarding
quality control and usage of such marks. Primerica shall have no right to
sublicense the Citi Marks; provided, however, that Primerica may sublicense the
Citi Marks (i) to any Subsidiary of Primerica (for so long as such Subsidiary
remains a Subsidiary of Primerica) for purposes of advertising, marketing,
promoting and selling products and services bearing Citi Marks in accordance
with the terms of this Article III and (ii) as necessary in order for a
Primerica Subsidiary to fulfill its obligations under any agreement with a third
party existing as of the date hereof, which may include the granting of further
sublicenses to such third party (a “Designated Primerica Sublicensee”).
Notwithstanding the foregoing, Citigroup agrees that Primerica’s Independent
Contractor Representatives shall be a Designated Primerica Sublicensee. A breach
by a Designated Primerica Sublicensee of any of the provisions of this Article
III shall be deemed a breach by Primerica of this Article III. Primerica shall
not use any Citi Mark as a corporate name for any new business or company, and
shall not use the Citi Marks in the name of any new product, service or
corporate entity. Subsequent to the date hereof, except as provided in
Section 3.1(b) below, if Primerica identifies additional marks that were in use
as of the date hereof and which should have been included in Schedule 3.1(a)
hereto, then at Primerica’s written request and subject to Citigroup’s written
approval (such approval not to be unreasonably withheld, conditioned or
delayed), Citigroup shall grant Primerica a license to use such other marks, and
such marks shall be deemed Citi Marks for all purposes under this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Primerica agrees that the Citi License is a “phase-out” license and agrees
that during the term of the Citi License its use of the Citi Marks shall be
consistent with the purposes of such “phase-out” license.

(c) Primerica shall have no rights with respect to the Citi Marks other than
those expressly set forth in this Agreement. This Agreement supersedes all prior
agreements (whether written, oral or implied) between any member of the
Citigroup Affiliated Group and Primerica or any Subsidiary of Primerica, with
respect to the use of the Citi Marks.

(d) Primerica shall, shall cause its Subsidiaries to, and shall use commercially
reasonable efforts to cause the Primerica Independent Contractor Representatives
to, execute all additional documents which Citigroup may reasonably request (at
Citigroup’s expense), both prior and subsequent to the expiration or earlier
termination of the Citi License, in order to perfect, maintain, defend or
terminate any right of any party in the Citi Marks hereunder in any jurisdiction
of the world.

(e) Primerica hereby grants, or to the extent a Subsidiary of Primerica owns the
Primerica Marks (as defined below), Primerica hereby causes such Subsidiary to
grant, for the term set forth in Section 3.4(c), to Citigroup a worldwide,
non-exclusive, royalty-free license (the “Primerica License”) to use the marks
set forth in Schedule 3.1(e) hereto (such marks hereinafter referred to as the
“Primerica Marks”), but only in the manner identified in Schedule 3.1(e) hereto
or as otherwise approved in advance in writing by Primerica, in each case,
solely for the purpose of identifying, advertising, marketing and promoting
Citigroup’s business, products and services and activities related thereto as
reasonably necessary to operate existing Citigroup businesses that are using the
Primerica Marks, in each case, in substantially the same manner as such
businesses are using the Primerica Marks as of the date hereof. Citigroup shall
only use the Primerica Marks in connection with the business, products and
services and activities related thereto of the Citigroup Affiliated Group that
are of a nature and quality which are at least equal to that currently used by
any member of the Citigroup Affiliated Group in connection with the Primerica
Marks as of the date hereof, and in a manner that is in conformity with past
practices and existing agreements between members of the Citigroup Affiliated
Group, on the one hand, and Primerica and its Subsidiaries, on the other hand,
regarding quality control and usage of such marks. Citigroup shall have no right
to sublicense the Primerica Marks; provided, however, that Citigroup may
sublicense the Primerica Marks (i) to any member of the Citigroup Affiliated
Group (for so long as such member of the Citigroup Affiliated Group remains a
member of the Citigroup Affiliated Group) for purposes of advertising,
marketing, promoting and selling products and services bearing Primerica Marks
in accordance with the terms of this Article III and (ii) as necessary in order
for a member of the Citigroup Affiliated Group to fulfill its obligations under
any agreement with a third party existing as of the date hereof, which may
include the granting of further sublicenses to such third party (a “Designated
Citigroup Sublicensee”). Notwithstanding the foregoing, Primerica agrees that
independent agents appointed by Citigroup to market Citigroup’s products and
services shall be a Designated Citigroup Sublicensee. A breach by a Designated
Citigroup Sublicensee of any of the provisions of this Article III shall be
deemed a breach by Citigroup of this Article III. Citigroup shall not use any
Primerica Mark as a corporate name for any new business or company, and shall
not use the Primerica Marks in the name of any new product, service or corporate
entity. Subsequent to the date hereof, if Citigroup identifies additional

 

8



--------------------------------------------------------------------------------

marks that were in use as of the date hereof and which should have been included
in Schedule 3.1(e) hereto, then at Citigroup’s written request and subject to
Primerica’s written approval (such approval not to be unreasonably withheld,
conditioned or delayed), Primerica shall grant Citigroup a license to use such
other marks, and such marks shall be deemed Primerica Marks for all purposes
under this Agreement.

(f) Citigroup agrees that the Primerica License is a “phase-out” license and
agrees that during the term of the Primerica License its use of the Primerica
Marks shall be consistent with the purposes of such “phase-out” license.

(g) Citigroup shall have no rights with respect to the Primerica Marks other
than those expressly set forth in this Agreement. This Agreement supersedes all
prior agreements (whether written, oral or implied) between any member of the
Citigroup Affiliated Group and Primerica or any Subsidiary of Primerica, with
respect to the use of the Primerica Marks.

(h) Citigroup shall, and shall cause each member of the Citigroup Affiliated
Group to, execute all additional documents which Primerica may reasonably
request (at Primerica’s expense), both prior and subsequent to the expiration or
earlier termination of the Primerica License, in order to perfect, maintain,
defend or terminate any right of any party in the Primerica Marks hereunder in
any jurisdiction of the world.

Section 3.2 Trademark Guidelines and Standards.

(a) Primerica agrees that, in the conduct of the business and activities of
Primerica and its Designated Primerica Sublicensees under the Citi License, it
shall, and shall use commercially reasonable efforts to cause each Designated
Primerica Sublicensee to, adhere to the appropriate ethical standards pertaining
to Primerica’s and its Designated Primerica Sublicensees’ businesses and
operations, and shall, and shall use commercially reasonable efforts to cause
each Designated Primerica Sublicensee to, do nothing to bring disrepute to or
damage the goodwill symbolized by the Citi Marks.

(b) Citigroup agrees that, in the conduct of the business and activities of
Citigroup and its Designated Citigroup Sublicensees under the Primerica License,
it shall, and shall use commercially reasonable efforts to cause each Designated
Citigroup Sublicensee to, adhere to the appropriate ethical standards pertaining
to Citigroup’s and its Designated Citigroup Sublicensees’ businesses and
operations, and shall, and shall use commercially reasonable efforts to cause
each Designated Citigroup Sublicensee to, do nothing to bring disrepute to or
damage the goodwill symbolized by the Primerica Marks.

Section 3.3 Retention of Trademark Ownership.

(a) Primerica acknowledges and agrees that Citigroup, and/or such other member
of the Citigroup Affiliated Group referred to in the first sentence of
Section 3.1(a) hereof, as the case may be, is the owner of all of the right,
title and interest in and to the Citi Marks and all goodwill associated
therewith throughout the world and acknowledges the validity of the Citi Marks
and of all trademark and service mark registrations and applications of each
member of the Citigroup Affiliated Group pertaining thereto. Primerica agrees
that it

 

9



--------------------------------------------------------------------------------

shall, and shall use commercially reasonable efforts to cause each Designated
Primerica Sublicensee to, uphold the goodwill inherent in the Citi Marks and to
assist Citigroup at Citigroup’s expense to protect the rights of Citigroup and
the other members of the Citigroup Affiliated Group therein. All use of the Citi
Marks by Primerica and all Designated Primerica Sublicensees (including all
past, present and future use), and the goodwill generated thereby, shall inure
to the benefit of Citigroup and shall not vest in Primerica or in any Designated
Primerica Sublicensee. Primerica shall not, directly or indirectly, contest or
challenge the validity or enforceability of the Citi Marks and/or Citigroup’s
ownership thereof. To the extent that Primerica or any Designated Primerica
Sublicensee is deemed to have any ownership rights in the Citi Marks, at
Citigroup’s written request, Primerica shall, and shall cause each such
Designated Primerica Sublicensee to, assign such rights to Citigroup or to a
member of the Citigroup Affiliated Group designated by Citigroup.

(b) Citigroup acknowledges and agrees that Primerica, and/or such other
Subsidiary of Primerica referred to in the first sentence of Section 3.1(f)
hereof, as the case may be, is the owner of all of the right, title and interest
in and to the Primerica Marks and all goodwill associated therewith throughout
the world and acknowledges the validity of the Primerica Marks and of all
trademark and service mark registrations and applications of Primerica and its
Subsidiaries pertaining thereto. Citigroup agrees that it shall, and shall use
commercially reasonable efforts to cause each Designated Citigroup Sublicensee
to, uphold the goodwill inherent in the Primerica Marks and to assist Primerica
at Primerica’s expense to protect the rights of Primerica and its Subsidiaries
therein. All use of the Primerica Marks by Citigroup and all Designated
Citigroup Sublicensees (including all past, present and future use), and the
goodwill generated thereby, shall inure to the benefit of Primerica and shall
not vest in Citigroup or in any Designated Citigroup Sublicensee. Citigroup
shall not, directly or indirectly, contest or challenge the validity or
enforceability of the Primerica Marks and/or Primerica’s ownership thereof. To
the extent that Citigroup or any Designated Citigroup Sublicensee is deemed to
have any ownership rights in the Primerica Marks, at Primerica’s written
request, Citigroup shall, and shall cause each such Designated Citigroup
Sublicensee to, assign such rights to Primerica or to such other Subsidiary of
Primerica designated by Primerica.

Section 3.4 Termination of Trademark Licenses.

(a) The Citi License granted pursuant to this Article III shall automatically
expire (subject to earlier termination in accordance with Section 3.4(b) hereof)
upon the earlier to occur of the date (i) on which Primerica and the Designated
Primerica Sublicensees cease use of all the Citi Marks with no intent to resume
use (for which Primerica shall notify Citigroup in writing as soon as reasonably
practicable thereafter) or (ii) that is six (6) months after the completion of
the Initial Public Offering; provided, however, that notwithstanding anything in
this Agreement to the contrary, (y) the Primerica Independent Contractor
Representatives may continue to use the Citi Marks for up to one (1) year after
the completion of the Initial Public Offering; provided, further, that Primerica
and its Subsidiaries shall use commercially reasonable efforts to cause each
Primerica Independent Contractor Representative to cease use of all Citi Marks
as soon as possible following the completion of the Initial Public Offering and
(z) the Citi License will be extended as and to the extent required by
applicable law or regulation or for Primerica and its Subsidiaries to comply
with any applicable contractual commitments existing as of the date hereof, as
set forth on Schedule 3.4(a). Without limiting

 

10



--------------------------------------------------------------------------------

the generality of the foregoing, if Citi identifies any use of the Citi Marks by
a Primerica Independent Contractor Representative following the date that is one
year after the completion of the Initial Public Offering, Citi shall notify
Primerica of such use and Primerica and its Subsidiaries shall use commercially
reasonable efforts to cause such Primerica Independent Contractor
Representatives to cease such use of the Citi Marks as soon as possible. Any
failure by a Primerica Independent Contractor Representative to cease such use
within 90 days of Primerica’s receipt of notice thereof shall be deemed a breach
by Primerica of this Section 3.4.

(b) Citigroup shall have the right to terminate the Citi License with regard to
a particular business unit of Primerica or a particular Designated Primerica
Sublicensee at any time if such business unit of Primerica or such Designated
Primerica Sublicensee has materially breached any term or provision of this
Article III, and in either case Primerica or such Designated Primerica
Sublicensee (as the case may be) has not (i) taken reasonable steps to cure such
non-compliance within 60 days of Primerica’s receipt of written notice of such
non-compliance or (ii) cured such non-compliance within a commercially
reasonable period of time following the 60 day period; provided, that such time
periods shall be extended if necessary to obtain required regulatory approvals.

(c) The Primerica License granted pursuant to this Article III shall
automatically expire (subject to earlier termination in accordance with
Section 3.4(d) hereof) upon the earlier to occur of the date (i) on which
Citigroup and the Designated Citigroup Sublicensees cease use of all the
Primerica Marks with no intent to resume use (for which Citigroup shall notify
Primerica in writing as soon as reasonably practicable thereafter), or (ii) that
is six (6) months after the completion of the Initial Public Offering; provided,
however, that notwithstanding anything in this Agreement to the contrary, the
Primerica License will be extended as and to the extent required by applicable
law or regulation or for Citigroup to comply with any applicable contractual
commitments existing as of the date hereof, as set forth on Schedule 3.4(c).
Without limiting the generality of the foregoing, any use of the Primerica Marks
by a Designated Citigroup Sublicensee following the date that is six (6) months
after the completion of the Initial Public Offering shall be deemed a breach by
Citigroup of this Section 3.4.

(d) Primerica shall have the right to terminate the Primerica License with
regard to a particular business unit of Citigroup or with regard to a particular
Designated Citigroup Sublicensee at any time if such business unit of Citigroup
or such Designated Citigroup Sublicensee has materially breached any term or
provision of this Article III, and in either case Citigroup or such Designated
Citigroup Sublicensee (as the case may be) has not (i) taken reasonable steps to
cure such non-compliance within 60 days of Citigroup’s receipt of written notice
of such non-compliance or (ii) cured such non-compliance within a commercially
reasonable period of time following the 60 day period; provided that such time
periods shall be extended if necessary to obtain required regulatory approvals.

Section 3.5 Use After Termination.

(a) Upon the termination (but not the expiration) of the Citi License, Primerica
shall, (i) and shall cause each of its Subsidiaries to, subject to the
provisions of Section 3.4(a) hereof, discontinue all uses of the Citi Marks
within 60 days, (ii) notify the

 

11



--------------------------------------------------------------------------------

Primerica Independent Contractor Representatives that they are required to
discontinue all uses of the Citi Marks within sixty (60) days in accordance with
the terms of Primerica’s agent agreements and policies and (iii) use
commercially reasonable efforts to ensure that such Primerica Independent
Contractor Representatives have so ceased using the Citi Marks; provided, that
any failure of the Primerica Independent Contractor Representatives to so cease
use of the Citi Marks within one hundred twenty (120) days following any such
termination shall be deemed a breach by Primerica of this Section 3.5(a).

(b) Upon the termination (but not the expiration) of the Primerica License,
Citigroup shall, and shall cause each of the Designated Citigroup Sublicensees
to, subject to the provisions of Section 3.4(c) hereof, discontinue all uses of
the Primerica Marks within 60 days.

Section 3.6 Trademark Usage Marking Requirements and Quality Control.

(a) Citigroup shall have the right to periodically inspect and evaluate the
products and services of Primerica or any Designated Primerica Sublicensee
bearing the Citi Marks. Upon request by Citigroup, no more than twice per year
(unless reasonably justified under the circumstances), Primerica shall deliver
to Citigroup samples of such use. In addition, if Primerica or any Designated
Primerica Sublicensee creates any new material following the date hereof that
bear the Citi Marks and that are materially different from the materials created
prior to the date hereof, Primerica shall, prior to the distribution of any such
materials, present such materials to Citigroup for Citigroup’s review and
approval, not to be unreasonably withheld, conditioned or delayed.

(b) Primerica shall have the right to periodically inspect and evaluate the
products and services of Citigroup or any Designated Citigroup Sublicensee
bearing the Primerica Marks. Upon request by Primerica, no more than twice per
year (unless reasonably justified under the circumstances), Citigroup shall
deliver to Primerica samples of such use. In addition, in the event that
Citigroup or any Designated Citigroup Sublicensee creates any new material
following the date hereof that bear the Primerica Marks and that are materially
different from the materials created prior to the date hereof, Citigroup shall,
prior to the distribution of any such materials, present such materials to
Primerica for Primerica’s review and approval, not to be unreasonably withheld,
conditioned or delayed.

Section 3.7 Disclaimers of Representations and Warranties.

(a) CITIGROUP, ON ITS OWN BEHALF AND ON BEHALF OF THE CITIGROUP AFFILIATED
GROUP, HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, VALIDITY, REGISTRABILITY OR NON-INFRINGEMENT AND
IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE),
REGARDING THE CITI MARKS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
PRIMERICA ACKNOWLEDGES THAT THE LICENSES GRANTED IN THIS AGREEMENT (INCLUDING
THOSE GRANTED IN THIS ARTICLE III) AND THE CITI MARKS ARE PROVIDED “AS IS.”

 

12



--------------------------------------------------------------------------------

(b) PRIMERICA, ON ITS OWN BEHALF AND ON BEHALF OF ITS SUBSIDIARIES, HEREBY
SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED (INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY, REGISTRABILITY OR NON-INFRINGEMENT AND IMPLIED
WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE), REGARDING
THE PRIMERICA MARKS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, CITIGROUP
ACKNOWLEDGES THAT THE LICENSES GRANTED IN THIS AGREEMENT (INCLUDING THOSE
GRANTED IN THIS ARTICLE III) AND THE PRIMERICA MARKS ARE PROVIDED “AS IS.”

ARTICLE IV

EQUITY PURCHASE RIGHTS

Section 4.1 Equity Purchase Rights. The members of the Citigroup Affiliated
Group shall have the equity purchase rights set forth in this Section 4.1 (the
“Equity Purchase Rights”), so long as the exercise of such Equity Purchase
Rights is necessary in order to permit the members of the Citigroup Affiliated
Group to continue to account for their investment in Primerica using the equity
method of accounting; provided, that the members of the Citigroup Affiliated
Group shall not be entitled to Equity Purchase Rights to the extent that the
principal national securities exchange in the United States on which the Common
Stock is listed, if any, prohibits or limits the granting by Primerica of such
Equity Purchase Rights.

As soon as practicable after determining to issue Equity Purchase Shares, but in
any event at least five Business Days prior to the issuance of Equity Purchase
Shares to any Person, other than to a member of the Citigroup Affiliated Group
(and other than Equity Purchase Shares issued (i) under dividend reinvestment
plans which offer Voting Stock to security holders at a discount from Average
Market Price (as defined below) no greater than is then customary for public
corporations, (ii) pursuant to the Transactions, (iii) in mergers, acquisitions
and exchange offers, (iv) pursuant to its equity incentive plans, (v) in
connection with third party transactions otherwise permitted by the Primerica
Charter to be consummated without the prior written consent of Citigroup or
(vi) pursuant to any provision of the Securities Purchase Agreement), Primerica
shall notify Citigroup in writing of such proposed sale (which notice shall
specify, to the extent practicable, the purchase price for, and terms and
conditions of, such Equity Purchase Shares) and shall offer to sell to Citigroup
(which offer may be assigned by Citigroup to another member of the Citigroup
Affiliated Group) at the purchase price (net of any underwriting discounts or
commissions), if any, to be paid by the transferee(s) of such Equity Purchase
Shares an amount of Equity Purchase Shares determined as provided below.
Immediately after the amount of Equity Purchase Shares to be sold to other
Persons is known to Primerica, it shall notify Citigroup (or such assignee) of
such amount. If such offer is accepted in writing within five Business Days
after the notice of such proposed sale (or such longer period as is necessary
for the members of the Citigroup Affiliated Group to obtain regulatory
approvals), Primerica shall sell to such member of the Citigroup Affiliated
Group an amount of Equity Purchase Shares equal to the minimum amount reasonably
determined by such member of the Citigroup Affiliated Group as is necessary to
maintain equity method accounting for the Citigroup Affiliated Group. If
Primerica determines in good faith that, in light of the advice of

 

13



--------------------------------------------------------------------------------

an investment banking firm advising it or of its other financial advisors, it
must consummate the issuance and sale of the Equity Purchase Shares prior to the
members of the Citigroup Affiliated Group having obtained the necessary
regulatory approvals, Primerica shall notify Citigroup in writing of such
determination and shall then be free so to consummate such issuance and sale
without the members of the Citigroup Affiliated Group having the right then to
purchase the number of such Equity Purchase Shares reasonably determined by such
member of the Citigroup Affiliated Group as is necessary to maintain equity
method accounting for the Citigroup Affiliated Group; provided, however, that in
such event the members of the Citigroup Affiliated Group shall have the right to
purchase from Primerica, within 60 Business Days (or such longer period (up to
two years) as is necessary for the members of the Citigroup Affiliated Group to
obtain regulatory approvals) Voting Stock in an amount equal to the amount of
Voting Stock it would have received had it been able to purchase (and, in the
case of Equity Purchase Shares other than Voting Stock, securities exercisable
or exchangeable for or convertible into Voting Stock) the Equity Purchase Shares
offered to it pursuant to this Section 4.1, at a per share purchase price equal
to the Average Market Price per share of Voting Stock and, if there is no
Average Market Price, the Fair Market Value per share of Voting Stock, in each
case, at the time of such purchase by the members of the Citigroup Affiliated
Group.

The purchase and sale of any Equity Purchase Shares pursuant to this Section 4.1
shall take place at 9:00 a.m. on the latest of (i) the fifth Business Day
following the acceptance of such offer, (ii) the Business Day on which such
Equity Purchase Shares are issued to Persons other than the members of the
Citigroup Affiliated Group and (iii) the fifth Business Day following the
expiration of any required governmental or other regulatory waiting periods or
the obtaining of any required governmental or other regulatory consents or
approvals, at the offices of Citigroup indicated in Section 9.1 hereof, or at
such other time and place in New York City as Citigroup and Primerica shall
agree. At the time of purchase, Primerica shall deliver to Citigroup (or such
assignee) certificates (or, in the event that Primerica issues securities to a
third party in an uncertificated form, other evidence of ownership) registered
in the name of the appropriate members of the Citigroup Affiliated Group
representing the shares purchased and the members of the Citigroup Affiliated
Group shall transfer to Primerica the purchase price in United States dollars by
bank check or wire transfer of immediately available funds, as specified by
Primerica, to an account designated by Primerica not less than five Business
Days prior to the date of purchase. Primerica and the members of the Citigroup
Affiliated Group will use their best efforts to comply as soon as practicable
with all federal and state laws and regulations and stock exchange listing
requirements applicable to any purchase and sale of securities under this
Section 4.1.

As used herein, “Average Market Price” of any security on any date means the
average of the daily closing prices for the 10 consecutive trading days selected
by Primerica commencing not less than 20 trading days nor more than 30 trading
days before the day in question. The closing price for each day shall be the
last reported sales price regular way or, in case no such reported sale takes
place on such day, the average of the reported closing bid and asked prices
regular way, in either case on the New York Stock Exchange or, if such security
is not listed or admitted to trading on such exchange, on the principal national
securities exchange on which such security is listed or admitted to trading or,
if not listed or admitted to trading on any national securities exchange, on the
Nasdaq Stock Market, or, if such security is not listed or admitted to trading
on any national securities exchange or quoted on such stock market, the

 

14



--------------------------------------------------------------------------------

average of the closing bid and asked prices in the over-the-counter market as
furnished by any New York Stock Exchange member firm selected from time to time
by Primerica for that purpose. For the purpose of this definition, the term
“trading day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which securities are not traded on such exchange or in such
market.

ARTICLE V

FINANCIAL AND OTHER INFORMATION

Section 5.1 Five Percent Threshold. Primerica agrees that after the Second
Trigger Date and until the Third Trigger Date, Primerica shall:

(a) furnish to Citigroup as soon as publicly available, copies of all financial
statements, reports, notices and proxy statements sent by Primerica in a general
mailing to all its stockholders, of all annual reports on Form 10-K, quarterly
reports on Form 10-Q and current reports on Form 8-K and of all final
prospectuses filed pursuant to Rule 424 under the Securities Act; and

(b) at Citigroup’s expense, permit Citigroup or any member of the Citigroup
Affiliated Group to visit and inspect any of the properties, corporate books,
and financial and other records of Primerica and its Subsidiaries, and to
discuss the affairs, finances and accounts of any such entities with the
appropriate personnel of such entities and the Primerica Auditors (as defined
below), in each case, at reasonable times and during normal business hours as
often as Citigroup or any member of the Citigroup Affiliated Group may
reasonably request.

Section 5.2 Twenty Percent Threshold. Primerica agrees that after the First
Trigger Date and until the Second Trigger Date, or during any period in which
any member of the Citigroup Affiliated Group is required to account for its
investment in Primerica under the equity method of accounting (determined in
accordance with GAAP consistently applied after consultation with the Citigroup
Auditors):

(a) Public Information and SEC Reports. Primerica and each of its Subsidiaries
which files information with the SEC shall deliver to Citigroup (to the
attention of Michael Zuckert, Deputy General Counsel and Managing Director, and
Reza Shah, Head of Citi Reinsurance and Monitoring (or their successors)) in
final form, all reports, notices and proxy and information statements to be sent
or made available by Primerica or any of its Subsidiaries to their security
holders and all regular, periodic and other reports filed under Sections 13, 14
and 15 of the Exchange Act (including annual reports on Form 10-K, quarterly
reports on Form 10-Q and current reports on Form 8-K and Annual Reports to
Shareholders), and all registration statements and prospectuses to be filed by
Primerica or any of its Subsidiaries with the SEC or any securities exchange
pursuant to the listed company manual (or similar requirements) of such exchange
(collectively, “Primerica Public Documents”). Primerica shall also deliver to
Citigroup, in final form, copies of all press releases and other statements made
available by Primerica or any of its Subsidiaries to the public, including
information concerning material developments in the business, properties,
results of operations, financial condition or prospects of Primerica or any of
its Subsidiaries. No report, registration, information or proxy statement,

 

15



--------------------------------------------------------------------------------

prospectus or other document which refers, or contains information with respect,
to any member of the Citigroup Affiliated Group shall be filed with the SEC or
otherwise made public by Primerica or any of its Subsidiaries without the prior
written consent of Citigroup with respect to those portions of such document
which contain information with respect to any member of the Citigroup Affiliated
Group, except as may be required by law, rule or regulation (in such cases,
Primerica shall use its best efforts to notify the relevant member of the
Citigroup Affiliated Group and obtain such member’s prior written consent before
making such filing with the SEC or otherwise making any such information
public).

(b) Access. Primerica shall, at Citigroup’s expense, permit Citigroup or any
member of the Citigroup Affiliated Group to visit and inspect any of the
properties, corporate books, and financial and other records of Primerica and
its Subsidiaries, and to discuss the affairs, finances and accounts of any such
entities with the appropriate personnel of such entities and the Primerica
Auditors (as defined below), in each case, at reasonable times and during normal
business hours as often as Citigroup or any member of the Citigroup Affiliated
Group may reasonably request.

(c) Other Financial Information. Primerica shall provide to Citigroup or any
member of the Citigroup Affiliated Group upon Citigroup’s or such member’s
request, in a format prescribed by Primerica, such other financial information
and analyses as Citigroup may reasonably request on behalf of any member of the
Citigroup Affiliated Group in order to analyze the financial statements and
condition of Primerica and its Subsidiaries. As soon as practicable and, in any
event, within 20 days after the end of each month, Primerica shall provide to
Citigroup the unaudited consolidated statement of operations of Primerica and
its Subsidiaries for the prior month, to the extent that such consolidated
statement of operations are prepared for Primerica’s internal use.

(d) Maintenance of Books and Records. Primerica shall, and shall cause each of
its consolidated Subsidiaries to comply with Section 13(b)(2)(b) of the Exchange
Act. Primerica shall, and shall cause each of its consolidated Subsidiaries to,
use good faith efforts to ensure that their internal controls over financial
reporting are effective and use good faith efforts to ensure that there are no
material weaknesses in their internal controls over financial reporting.
Primerica shall, and shall cause each of its consolidated Subsidiaries, to
establish and maintain “disclosure controls and procedures” (as defined in Rules
13a–15(e) and 15d–15(e) of the Exchange Act) (a) required in order for the
co-Chief Executive Officers and Chief Financial Officer of Primerica to engage
in the review and evaluation process mandated by Section 302 of the
Sarbanes–Oxley Act of 2002 and (b) that are reasonably designed to ensure that
information required to be disclosed by Primerica in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that all such information is accumulated and communicated to Primerica’s
management as appropriate to allow timely decisions regarding required
disclosure.

(e) Budgets and Projections. Primerica shall, as promptly as practicable,
deliver to Citigroup copies of annual budgets and financial projections, in a
format prescribed by Primerica, relating to Primerica or any of its
Subsidiaries, and shall provide Citigroup an opportunity to meet with management
of Primerica to discuss such budgets and projections at Citigroup’s expense.

 

16



--------------------------------------------------------------------------------

Section 5.3 Fifty Percent Threshold. Primerica agrees that until the First
Trigger Date (or during any period in which, notwithstanding the percentage of
voting stock of Primerica owned, any member of the Citigroup Affiliated Group is
required, in accordance with GAAP, to consolidate Primerica’s financial
statements with its financial statements):

(a) Fiscal Year. Primerica shall, and shall cause each of its consolidated
Subsidiaries to, maintain a fiscal year which commences on January 1 and ends on
December 31 of each calendar year; provided that, if on the date hereof any
consolidated Subsidiary of Primerica has a fiscal year which ends on a date
other than December 31, Primerica shall use its good faith efforts to cause such
Subsidiary to change its fiscal year to one which ends on December 31 if such
change is reasonably practical.

(b) Maintenance of Books and Records. Primerica shall, and shall cause each of
its consolidated Subsidiaries to comply with Section 13(b)(2) of the Exchange
Act. Primerica shall, and shall cause each of its consolidated Subsidiaries to,
use good faith efforts to ensure that their internal controls over financial
reporting are effective and use good faith efforts to ensure that there are no
material weaknesses in their internal controls over financial reporting.
Primerica shall, and shall cause each of its consolidated Subsidiaries, to
establish and maintain “disclosure controls and procedures” (as defined in Rules
13a–15(e) and 15d–15(e) of the Exchange Act) (a) required in order for the
co-Chief Executive Officers and Chief Financial Officer of Primerica to engage
in the review and evaluation process mandated by Section 302 of the
Sarbanes–Oxley Act of 2002 and (b) that are reasonably designed to ensure that
information required to be disclosed by Primerica in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that all such information is accumulated and communicated to Primerica’s
management as appropriate to allow timely decisions regarding required
disclosure.

(c) Summary Monthly Financial Information. As soon as practicable, and within
five Business Days after the end of each month in each fiscal year of Primerica,
Primerica shall deliver to Citigroup a summary of consolidated net income (loss)
and consolidated pre-tax income (loss) for Primerica and its Subsidiaries for
such month and the year-to-date period.

(d) Detailed Monthly Financial Information. As soon as practicable, and within
fifteen Business Days after the end of each month in each fiscal year of
Primerica, Primerica shall deliver to Citigroup information that is
substantially consistent with that presently provided in the “Controllables
Package.”

(e) Unaudited Quarterly Financial Statements. As soon as practicable, but in any
event, not later than 5 days prior to the date on which Citigroup is required to
file its quarterly reports on Form 10-Q for the first three fiscal quarters in
each fiscal year of Citigroup, Primerica shall deliver to Citigroup drafts of
(i) the consolidated financial statements of Primerica and its Subsidiaries (and
notes thereto) for such periods and for the period from the

 

17



--------------------------------------------------------------------------------

beginning of the current fiscal year to the end of such quarter, setting forth
in each case in comparative form for each such fiscal quarter of Primerica the
consolidated figures (and notes thereto) for the corresponding quarter and
periods of the previous fiscal year and all in reasonable detail and prepared in
accordance with Article 10 of Regulation S-X and (ii) a discussion and analysis
by management of Primerica’s and its Subsidiaries’ financial condition and
results of operations for such fiscal period, including an explanation of any
material adverse change, all in reasonable detail and prepared in accordance
with Item 303(b) of Regulation S-K. The information set forth in clauses (i) and
(ii) above is herein referred to as the “Quarterly Financial Statements.”
Primerica shall deliver to Citigroup all revisions to such drafts as soon as any
such revisions are prepared or made. Primerica shall deliver to Citigroup the
final form of the Quarterly Financial Statements certified by the chief
financial officer of Primerica as presenting fairly, in all material respects,
the financial condition and results of operations of Primerica and its
consolidated Subsidiaries, pursuant to Section 5.3(h).

(f) Audited Annual Financial Information. As soon as is practicable, but in any
event, not later than 10 days prior to the date on which Citigroup is required
to file its annual report on Form 10-K, Primerica shall deliver to Citigroup
(i) drafts of (a) the consolidated financial statements of Primerica (and notes
thereto) for such year, setting forth in each case in comparative form the
consolidated figures (and notes thereto) for the previous fiscal year and all in
reasonable detail and prepared in accordance with Regulation S-X and (b) a
discussion and analysis by management of Primerica’s consolidated financial
condition and results of operations for such year, including an explanation of
any material adverse change, all in reasonable detail and prepared in accordance
with Item 303(a) of Regulation S-K and (ii) a draft of a discussion and analysis
of Primerica’s consolidated financial condition and results of operations for
such year, including an explanation of any material adverse change, all in
reasonable detail and prepared in accordance with Item 303(a) of Regulation
S-K,. The information set forth in (i) and (ii) above is herein referred to as
the “Annual Financial Statements.” Primerica shall deliver to Citigroup all
material revisions to such drafts as soon as any such material revisions are
prepared or made. Primerica shall deliver to Citigroup, in final form, the
Annual Financial Statements accompanied by an opinion thereon by Primerica’s
independent certified public accountants, pursuant to Section 5.3(h).

(g) General Financial Statement Requirements. All financial information required
by Citigroup’s monthly close, provided by Primerica or any of its Subsidiaries
to Citigroup, shall be consistent in terms of timing, format and detail and
otherwise with the procedures and practices in effect on the date hereof with
respect to the provision of such financial and other information by Primerica
and its Subsidiaries to Citigroup (and where appropriate, as presently presented
in financial and other reports delivered to the Board of Directors of
Citigroup), with such changes therein as may be reasonably requested by
Citigroup from time to time, unless changes in such procedures or practices are
required in order to comply with the rules and regulations of the SEC, as
applicable.

(h) Public Information and SEC Reports. Primerica and each of its Subsidiaries
which files information with the SEC shall deliver to Citigroup (to the
attention of Michael Zuckert, Deputy General Counsel and Managing Director, and
Reza Shah, Head of Citi Reinsurance and Monitoring (or their successors)) as
soon as the same are substantially final, drafts of all reports, notices and
proxy and information statements to be sent or made available

 

18



--------------------------------------------------------------------------------

by Primerica or any of its Subsidiaries to their security holders and all
regular, periodic and other reports filed under Sections 13, 14 and 15 of the
Exchange Act (including annual reports on Form 10-K, quarterly reports on Form
10-Q and current reports on Form 8-K and Annual Reports to Shareholders), and
all registration statements and prospectuses to be filed by Primerica or any of
its Subsidiaries with the SEC or any securities exchange pursuant to the listed
company manual (or similar requirements) of such exchange (collectively,
“Primerica Public Documents”), but in no event later than two Business Days in
the case of any current report on Form 8-K, five Business Days in the case of
any annual report on Form 10-K or quarterly report on Form 10-Q or 10 Business
Days in the case of any other such filing, prior to the filing thereof with the
SEC, and, no later than the date the same are printed, filed or publicly
disseminated, whichever is earliest, final copies of all Primerica Public
Documents. Prior to issuance, Primerica shall deliver to Citigroup copies of all
press releases and other statements containing financial information to be made
available by Primerica or any of its Subsidiaries to the public, including
information concerning material developments in the business, properties,
results of operations, financial condition or prospects of Primerica or any of
its Subsidiaries. No report, registration, information or proxy statement,
prospectus or other document which refers, or contains information with respect,
to any member of the Citigroup Affiliated Group shall be filed with the SEC or
otherwise made public by Primerica or any of its Subsidiaries without the prior
written consent of Citigroup with respect to those portions of such document
which contain information with respect to any member of the Citigroup Affiliated
Group, except as may be required by law, rule or regulation (in such cases,
Primerica shall use its best efforts to notify the relevant member of the
Citigroup Affiliated Group and obtain such member’s prior written consent before
making such filing with the SEC or otherwise making any such information
public).

(i) Budgets and Projections. Primerica shall deliver to Citigroup copies of
annual and other budgets and financial projections (consistent in terms of
format and detail and otherwise with the procedures in effect on the date
hereof) relating to Primerica or any of its Subsidiaries and shall provide
Citigroup an opportunity to meet with management of Primerica to discuss such
budgets and projections.

(j) Other Financial Information. With reasonable promptness, Primerica shall
deliver to Citigroup such additional financial and other information and data
with respect to Primerica and its Subsidiaries and their business, properties,
financial position, results of operations and prospects as from time to time may
be reasonably requested by Citigroup.

(k) Earnings Releases. Citigroup agrees that, unless required by law, rule or
regulation or unless Primerica shall have consented thereto in writing, no
member of the Citigroup Affiliated Group will publicly release any quarterly,
annual or other financial information of Primerica or any of its Subsidiaries
(“Primerica Information”) delivered to Citigroup pursuant to this Section 5.3
prior to the time that Citigroup publicly releases financial information of
Citigroup for the relevant period. If any member of the Citigroup Affiliated
Group is required by law to publicly release such Primerica Information prior to
the public release of Citigroup’s financial information, Citigroup will give
Primerica notice of such release of Primerica Information as soon as
practicable, but no later than two days prior to such release of Primerica
Information.

 

19



--------------------------------------------------------------------------------

(l) Quarterly and Annual Statements Furnished to State Insurance Regulatory
Authorities. Primerica shall deliver, in final form, Quarterly or Annual
Statements filed by Primerica or any Subsidiary of Primerica with any and all
state insurance regulatory authorities in each jurisdiction in which such
reports are required to be filed.

(m) Primerica Selection of Auditor. Subject to the requirements of all
applicable laws, rules, regulations and stock exchange listing standards, (i) if
Primerica is to submit to a vote of its stockholders the election, approval or
ratification of the selection of its firm of independent certified public
accountants pursuant to Schedule 14A under the Exchange Act, Primerica shall so
submit to such a vote such accounting firm as is designated by Citigroup, and
(ii) if Primerica does not so submit a firm of accountants to such a vote,
Primerica shall cause its independent certified public accountants to be such
accounting firm as is designated, from time to time, by Citigroup.

(n) Coordination of Auditors’ Opinions. Primerica will use good faith efforts to
enable its independent certified public accountants (the “Primerica Auditors”)
to complete their audit such that they will date their opinion on Primerica’s
Annual Financial Statements on the same date that Citigroup’s independent
certified public accountants (the “Citigroup Auditors”) date their opinion on
Citigroup’s audited annual financial statements and its Annual Reports to
Shareholders (collectively the “Citigroup Annual Statements”), and to enable
Citigroup to meet its timetable for the printing, filing and public
dissemination of the Citigroup Annual Statements.

(o) Cooperation. Each of Citigroup and Primerica will provide to the other party
on a timely basis all information that such other party (including any member of
the Citigroup Affiliated Group or any Subsidiary of Primerica) reasonably
requires to meet its schedule for the printing, filing and public dissemination
of its public filings. In this respect, Citigroup or Primerica, as the case may
be, will provide all required financial information with respect to it and its
consolidated subsidiaries to the other party’s auditors and management in a
sufficient and reasonable time and in sufficient detail to permit such auditors
to take all steps and perform all review necessary to provide sufficient
assistance to such auditors with respect to information to be included or
contained in the Public Filings, such assistance to such auditors to be in
conformity with current and past practices.

(p) Access to Personnel and Working Papers. Primerica will authorize the
Primerica Auditors to make available to the Citigroup Auditors, at Citigroup’s
expense, both the personnel who performed or are performing the annual audit of
Primerica and, consistent with customary professional practice and courtesy of
such auditors with respect to the furnishing of work papers, work papers related
to the annual audit of Primerica, in all cases within a reasonable time after
the Primerica Auditors’ opinion date, so that the Citigroup Auditors are able to
perform the procedures they consider necessary or appropriate to take
responsibility for the work of the Primerica Auditors as it relates to the
Citigroup Auditors’ report on the Citigroup Annual Statements, all within
sufficient time to enable Citigroup to meet its timetable for the printing,
filing and public dissemination of the Citigroup Annual Statements.

 

20



--------------------------------------------------------------------------------

(q) Internal Auditors. Primerica shall provide Citigroup’s internal auditors or
other representatives of Citigroup access to Primerica’s and its Subsidiaries’
books and records so that Citigroup may conduct reasonable audits relating to
the financial statements provided by Primerica pursuant to Sections 5.3(c)-(h)
hereof, inclusive, as well as to the internal accounting controls and operations
of Primerica and its Subsidiaries.

(r) Accounting Estimates and Principles. Primerica will give Citigroup
reasonable notice of any proposed significant change in accounting estimates or
material changes in accounting principles from those in effect on the date
hereof, excluding changes that are mandated or required by the SEC, the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, that could affect both Primerica or Citigroup. In this
connection, Primerica will consult with Citigroup and, if requested by
Citigroup, Primerica will consult with its independent public accountants with
respect thereto. As to material changes in accounting principles which could
affect Primerica or Citigroup, Primerica will not make any such changes without
Citigroup’s prior written consent, excluding changes that are mandated or
required by the SEC, the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants, if such a change would be
sufficiently material to be required to be disclosed in Primerica’s financial
statements as filed with the SEC or otherwise publicly disclosed therein.

(s) Management Certification. Primerica’s chief financial or accounting officer
shall submit a quarterly representation in the form prescribed by Citigroup
attesting to the accuracy and completeness of the financial and accounting
records referred to therein in all material respects. In addition, Primerica’s
chief financial or accounting officer shall submit a quarterly representation in
the form prescribed by Citigroup attesting to the design and operation of its
internal controls over financial reporting.

(t) Accountants’ Reports and Letters. Promptly, but in no event later than five
Business Days following receipt thereof, Primerica shall deliver to Citigroup
copies of all reports and letters submitted to Primerica or any of its
Subsidiaries by their independent certified public accountants, including each
report or letter submitted to Primerica or any of its Subsidiaries concerning
its accounting practices and systems or internal controls and any comment letter
submitted to management in connection with their annual audit and all responses
by management to such reports and letters.

Section 5.4 Attorney Client Privilege. The provision of any information pursuant
to this Article V shall not be deemed a waiver of any privilege, including
privileges arising under or related to the attorney-client privilege (a
“Privilege”). Neither Primerica nor its Subsidiaries will be required to provide
any information pursuant to Sections 5.1 through and including Section 5.3
hereof if the provision of such information would serve as a waiver of any
Privilege afforded such information.

 

21



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

Section 6.1 General Cross Indemnification.

(a) Subject to the terms of the Related Agreements, Citigroup agrees to
indemnify and hold harmless Primerica and its Subsidiaries and each of the
officers, directors, employees and agents of Primerica and its Subsidiaries
against any and all costs and expenses arising out of claims (including
attorneys’ fees, interest, penalties and costs of investigation or preparation
for defense), judgments, fines, losses, claims, damages, liabilities, demands,
assessments and amounts paid in settlement (collectively, “Losses”), in each
case, based on, arising out of, resulting from or in connection with any third
party claim, action, cause of action, suit, proceeding or investigation, whether
civil, criminal, administrative, investigative or other (collectively,
“Actions”), based on, arising out of, pertaining to or in connection with
(i) any breach by Citigroup of this Agreement or any other agreement between
Primerica and its Subsidiaries, on the one hand, and any member of the Citigroup
Affiliated Group, on the other hand, (ii) the ownership or the operation of the
assets or properties (other than capital stock of Primerica and its
Subsidiaries), and the operation or conduct of the business of, including
contracts entered into by, the members of the Citigroup Affiliated Group,
whether before, on or after the date hereof (all determinations hereunder to be
made after giving effect to the Reorganization), (iii) any claim that the Citi
Marks licensed to and used by Primerica and the Designated Primerica
Sublicensees within the scope of the Citi License infringe upon a third party’s
intellectual property rights, (iv) any activity, action or inaction on the part
of any member of the Citigroup Affiliated Group or any of their officers,
directors, employees, Affiliates acting as such (other than Primerica or any of
its Subsidiaries acting as such), fiduciaries or agents, other than any
activity, action or inaction for which Primerica is obligated to indemnify and
hold harmless the members of the Citigroup Affiliated Group and the officers,
directors, employees and agents of the members of the Citigroup Affiliated Group
pursuant to clause (iii) of Section 6.1(b), (v) Primerica’s use of the software
set forth on Schedule 6.1(a) in Primerica’s business prior to the First Trigger
Date, solely to the extent that such use (A) was made pursuant to an agreement
entered into by a member of the Citigroup Affiliated Group, (B) required by any
member of the Citigroup Affiliated Group, (C) was in accordance with the
applicable Citigroup Affiliated Group agreement and all then-current Citigroup
Affiliated Group policies and procedures, requirements, restrictions, directions
or instructions and (D) did not involve any modification or customization of
applicable software that was not approved in advance by Citigroup or (vi) any
third party claim by an employee or former employee of Primerica or any of its
Subsidiaries with respect to actions taken by Primerica prior to the First
Trigger Date to the extent such actions are required by the employment policies
of the Citigroup Affiliated Group.

(b) Subject to the terms of the Related Agreements, Primerica agrees to
indemnify and hold harmless each member of the Citigroup Affiliated Group and
each of the officers, directors, employees and agents of each member of the
Citigroup Affiliated Group against any and all Losses, in each case, based on,
arising out of, resulting from or in connection with any Actions, based on,
arising out of, pertaining to or in connection with (i) any activity, action or
inaction on the part of Primerica or any of its Subsidiaries or any of their
officers, directors, employees, Affiliates acting as such (other than a member
of the Citigroup Affiliated Group acting as such), fiduciaries or agents, other
than any activity, action or inaction for which Citigroup is obligated to
indemnify and hold harmless Primerica and its Subsidiaries and the officers,
directors, employees and agents of Primerica and its Subsidiaries pursuant to
clause (ii) of Section 6.1(a), (ii) any breach by Primerica of this Agreement or
by Primerica or any of its Subsidiaries of any other agreement between Primerica
or any of its Subsidiaries, on

 

22



--------------------------------------------------------------------------------

the one hand, and any member of the Citigroup Affiliated Group, on the other
hand, (iii) the ownership or the operation of the assets or properties, and the
operation or conduct of the business of, including contracts entered into by,
Primerica and its Subsidiaries, whether before, on or after the date hereof (all
determinations hereunder to be made after giving effect to the Reorganization),
(iv) any claim that the Primerica Marks licensed to and used by Citigroup and
the Designated Citigroup Sublicensees within the scope of the Primerica License
infringe upon a third party’s intellectual property rights, (v) any Keepwell,
(vi) any communication, whether oral or written, by Primerica to any employee of
Primerica with respect to the subject matter set forth in Section 7.5 of this
Agreement (other than any communication from, or made at the written request of,
any member of the Citigroup Affiliated Group) or (vii) any claim by any employee
or former employee of Primerica or any of its Subsidiaries or Independent
Contractor Representative or former Independent Contractor Representative
relating to the conversion of outstanding Citigroup equity compensation awards
pursuant to Section 7.5(b) of this Agreement. Notwithstanding anything in this
Agreement to the contrary, Primerica shall have no indemnification obligations
to any member of the Citigroup Affiliated Group under this Section 6.1(b) in
connection with any Action brought solely by any Investor Indemnitee (as defined
in the Securities Purchase Agreement) against Citigroup or CIHC under the
Securities Purchase Agreement.

(c) The indemnity agreement contained in Sections 6.1(a) and (b) shall be
applicable whether or not any Action or the facts or transactions giving rise to
such Action arose prior to, on or subsequent to the date hereof.

Section 6.2 Procedure. If any Action shall be brought against any Person
entitled to indemnification pursuant to this Article VI (each such Person, an
“Indemnitee”) in respect of which indemnity may be sought against Citigroup or
Primerica (in each case, an “Indemnifying Party”), such Indemnitee shall
promptly notify the Indemnifying Party, and the Indemnifying Party shall assume
the defense thereof, including the employment of counsel and payment of all fees
and expenses. Such Indemnitee shall have the right to employ separate counsel in
any such action, suit or proceeding and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such Person
unless (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (ii) the Indemnifying Party has failed to assume the defense and
employ counsel, or (iii) the named parties to an Action (including any impleaded
parties) include both the Indemnitee and the Indemnifying Party and such
Indemnitee shall have been advised by its counsel that representation of such
Indemnitee and the Indemnifying Party by the same counsel would be inappropriate
under applicable standards of professional conduct (whether or not such
representation by the same counsel has been proposed) due to actual or potential
differing interests between them (in which case the Indemnifying Party shall not
have the right to assume the defense of such Action on behalf of such
Indemnitee). It is understood, however, that the Indemnifying Party shall, in
connection with any one such Action or separate but substantially similar or
related Actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
only one separate firm of attorneys (in addition to any local counsel) at any
time for all such indemnified persons not having actual or potential differing
interests among themselves, and that all such fees and expenses shall be
reimbursed as they are incurred. The Indemnifying Party shall not be liable for
any settlement of any such Action effected without its prior written consent,
but if settled with such prior written consent, or if there be a final judgment
for the plaintiff in any such

 

23



--------------------------------------------------------------------------------

Action, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnitee, to the extent provided in this Article VI, from and against any
Losses by reason of such settlement or judgment. Notwithstanding anything to the
contrary in this Section 6.2, but subject to the last sentence of this
Section 6.2, within the 30-day period after which an Indemnitee shall have
notified an Indemnifying Party of an Action for which it is entitled to
indemnification from the Indemnifying Party, such Indemnitee shall have the
right to take over the defense of such Action which such Indemnifying Party
shall have undertaken to defend; provided that in the event that such Indemnitee
exercises its right to take over the defense of such Action, then the Indemnitee
irrevocably and unconditionally waives any right to indemnification by the
Indemnifying Party with respect to such Action; provided, further that the
Indemnitee unconditionally releases the Indemnifying Party from all liabilities
that are the subject matter of such Action as part of any settlement of such
Action. Notwithstanding anything to the contrary in this Section 6.2, no
Indemnitee shall have any right to participate in or take over the defense of
any Action subject to indemnification pursuant to Section 6.1(a)(iii) or
Section 6.1(b)(iv) hereof.

Section 6.3 Other Matters.

(a) No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened Action in
respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such Action.

(b) Any Losses for which an indemnified party is entitled to indemnification or
contribution under this Article VI shall be paid by the indemnifying party to
the indemnified party as such Losses are incurred. The indemnity and
contribution agreements contained in this Article VI shall remain operative and
in full force and effect, regardless of any (i) investigation made by or on
behalf of any Indemnitee, Primerica, its directors or officers, or any person
controlling Primerica, and (ii) termination of this Agreement.

(c) Citigroup shall (and shall cause each other member of the Citigroup
Affiliated Group to), on the one hand, and Primerica shall (and shall cause each
of its Subsidiaries to), on the other hand, cooperate with each other in a
reasonable manner with respect to access to unprivileged information and similar
matters in connection with any Action. The provisions of this Article VI are for
the benefit of, and are intended to create third party beneficiary rights in
favor of, each of the indemnified parties referred to herein.

(d) Nothing in this Article VI shall alter or mitigate any of the rights of any
of the directors or officers of Citigroup or Primerica or any other indemnified
party to indemnification under the certificate of incorporation or bylaws of
Primerica, Citigroup or any of their respective Affiliates, or under any
agreement.

Section 6.4 Exclusivity of Tax Separation Agreement. Notwithstanding anything
herein to the contrary, this Article VI shall not apply to Tax (as defined in
the Tax Separation Agreement) matters, which shall be governed exclusively by
the Tax Separation Agreement.

 

24



--------------------------------------------------------------------------------

Section 6.5 Registration Statement Indemnification.

(a) Primerica agrees to indemnify and hold harmless each member of the Citigroup
Affiliated Group and each person, if any, who controls any of the foregoing
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Registration Indemnitees”) from and against any
and all Losses based on, arising out of, resulting from or in connection with
any Action based on, arising out of, pertaining to or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus, or based on, arising out of, pertaining to
or in connection with any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such Losses are based on, arise out
of, pertain to or are in connection with any untrue statement or omission or
alleged untrue statement or omission which has been made therein or omitted
therefrom in reliance upon and in conformity with (i) information relating to a
Registration Indemnitee furnished in writing to Primerica by or on behalf of
such Registration Indemnitee expressly for use in the Registration Statement or
Prospectus (all of which information is set forth on Schedule I hereto), and
(ii) information relating to any underwriter furnished in writing to Primerica
or any of its Subsidiaries by or on behalf of such underwriter expressly for use
in the Registration Statement or Prospectus. Notwithstanding anything in this
Agreement to the contrary, Primerica shall have no indemnification or
contribution obligations to any member of the Citigroup Affiliated Group under
this Section 6.5 and Section 6.6 of this Agreement in connection with any Action
brought solely by any Investor Indemnitee against Citigroup or CIHC under the
Securities Purchase Agreement.

(b) Each Registration Indemnitee agrees, severally and not jointly, to indemnify
and hold harmless Primerica and its Subsidiaries and any of their respective
directors or officers who sign any Registration Statement, and any person who
controls Primerica within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, to the same extent as the foregoing indemnity
from Primerica to each Registration Indemnitee, but only with respect to
information relating to such Registration Indemnitee furnished in writing to
Primerica by or on behalf of such Registration Indemnitee expressly for use in
the Registration Statement or Prospectus (all of which information is set forth
on Schedule I hereto). For purposes of this Section 6.5(b), any information
relating to any underwriter that is contained in a Registration Statement or
Prospectus shall not be deemed to be information relating to a Registration
Indemnitee. If any Action shall be brought against Primerica, any of its
directors, any such officer, or any such controlling person based on any
Registration Statement or Prospectus and in respect of which indemnity may be
sought against a Registration Indemnitee pursuant to this Section 6.5(b), such
Registration Indemnitee shall have the rights and duties given to Primerica by
Section 6.2 hereof (except that if Primerica shall have assumed the defense
thereof such Registration Indemnitee shall not be required to do so, but may
employ separate counsel therefor and participate in the defense thereof, but the
fees and expenses of such counsel shall be at such Registration Indemnitee’s
expense), and Primerica, its directors, any such officer and any such
controlling person shall have the rights and duties given to such Registration
Indemnitee by Section 6.2 hereof.

 

25



--------------------------------------------------------------------------------

Section 6.6 Contribution.

(a) If the indemnification provided for in this Article VI is unavailable to an
indemnified party under Section 6.5 hereof in respect of any Losses referred to
therein, then an indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such Losses (i) in such proportion as is appropriate to reflect
the relative benefits received by Primerica, on the one hand, and the applicable
Registration Indemnitee, on the other hand, from the offering of the securities
covered by such Registration Statement and Prospectus, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of Primerica, on the one
hand, and the applicable Registration Indemnitee, on the other hand, in
connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations. The relative benefits
received by Primerica, on the one hand, and a Registration Indemnitee, on the
other hand, shall be deemed to be in the same proportion as the total net
proceeds from the applicable securities offering (before deducting expenses)
received by Primerica bear to the total net proceeds from such offering (before
deducting expenses) received by such Registration Indemnitee. The relative fault
of Primerica, on the one hand, and the applicable Registration Indemnitee, on
the other hand, shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
Primerica, on the one hand, or by such Registration Indemnitee, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(b) Primerica and each Registration Indemnitee agree that it would not be just
and equitable if contribution pursuant to this Section 6.6 were determined by a
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 6.6(a) above. The
amount paid or payable by an indemnified party as a result of the Losses
referred to in Section 6.6(a) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating any claim or defending
any such Action. Notwithstanding the provisions of this Section 6.6, a
Registration Indemnitee shall not be required to contribute any amount in excess
of the amount by which the proceeds to such Registration Indemnitee exceeds the
amount of any damages which such Registration Indemnitee has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

ARTICLE VII

OTHER PROVISIONS

Section 7.1 Keepwell Release and Payments.

(a) On or prior to the date hereof or as soon as practicable hereafter, except
as contemplated by the Reinsurance Agreements, Primerica shall (with the
reasonable cooperation of the applicable member of the Citigroup Affiliated
Group) use its commercially reasonable efforts to have any member of the
Citigroup Affiliated Group released as guarantor of, or obligor for, any
Keepwell.

 

26



--------------------------------------------------------------------------------

(b) To the extent required to obtain a release from a Keepwell of any member of
the Citigroup Affiliated Group, Primerica shall execute a guaranty agreement in
the form of the existing guaranty.

(c) Primerica shall indemnify and hold harmless the applicable member of the
Citigroup Affiliated Group for any Loss arising from or relating to any Keepwell
(in accordance with the provisions of Article VI) and Primerica, shall or shall
cause one of its Subsidiaries, as agent or subcontractor for such member, to,
pay, perform and discharge fully all the obligations or other liabilities of
such member thereunder.

Section 7.2 Software.

(a) Grant of License from Citigroup to Primerica. Citigroup hereby grants, or
Citigroup shall cause the applicable member of the Citigroup Affiliated Group to
hereby grant, Primerica a non-exclusive, perpetual, irrevocable (subject to the
termination rights specified below), sublicensable to any Subsidiary of
Primerica, royalty-free, unlimited license to use for Primerica’s own internal
business purposes the Citigroup Proprietary Software. Citigroup and Primerica
hereby acknowledge and agree that (i) Schedule 7.2(a) shall specify the process
by which copies of the listed software will be copied, as well as the process
for, and timing of, the transfer of such copy of the listed software from
Citigroup and/or the applicable other members of the Citigroup Affiliated Group
to Primerica or its applicable Subsidiaries, and (ii) the incremental costs
associated with the creation or transfer of any such copies shall accrue to
Primerica or its applicable Subsidiaries. The software licensed to Primerica
pursuant to this Section 7.2(a) shall be kept confidential by Primerica and its
Subsidiaries pursuant to Section 9.8. Citigroup and Primerica further
acknowledge and agree that THE CITIGROUP PROPRIETARY SOFTWARE LICENSED PURSUANT
TO THIS SECTION 7.2(A) IS BEING PROVIDED “AS IS.” CITIGROUP SPECIFICALLY
DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED
(INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NON-INFRINGEMENT AND IMPLIED WARRANTIES ARISING FROM COURSE OF
DEALING OR COURSE OF PERFORMANCE), REGARDING THE CITIGROUP PROPRIETARY SOFTWARE.
Except as expressly set forth in the Transition Services Agreement, neither
Citigroup nor any member of the Citigroup Affiliated Group shall have any
support or maintenance obligations with respect to the Citigroup Proprietary
Software licensed pursuant to this Section 7.2(a). Notwithstanding anything
herein to the contrary, the foregoing license shall automatically terminate
(x) with respect to any Subsidiary of Primerica at such time as it ceases to be
a Subsidiary of Primerica and (y) at such time as a majority of the Voting Stock
of Primerica is owned by any Citigroup Competitor. The license granted under
this Section 7.2(a) will include both the source code and object code of the
licensed software.

(b) Domain Names, Hardware and Third Party Software. Citigroup shall, and shall
cause any other applicable members of the Citigroup Affiliated Group to, assign
to Primerica or its Subsidiaries (i) the third-party computer software licenses,
the domain names and the hardware set forth on Schedule 7.2(b) and (ii) any
other third party computer software

 

27



--------------------------------------------------------------------------------

licenses, domain names and hardware, in each case, that is (x) owned by a member
of the Citigroup Affiliated Group, (y) used or held for use exclusively in
connection with the Primerica Business and (z) identified in writing to
Citigroup by Primerica within six (6) months after the completion of the Initial
Public Offering; provided, that (A) no member of the Citigroup Affiliated Group
shall have any obligation to assign to Primerica or its Subsidiaries any domain
name incorporating any trademark owned by any member of the Citigroup Affiliated
Group (after giving effect to the Exchange Agreement), (B) all arrangements for
the assignment of software licenses shall be subject to consent of the
applicable licensor and the terms of the applicable license agreement, and
(C) the foregoing shall not require Citigroup to assign any license agreements
used by any member of the Citigroup Affiliated Group. All out-of-pocket third
party costs associated with any assignments made pursuant to this Section 7.2(b)
shall accrue to and be paid by Primerica. If Primerica or any of the Designated
Primerica Sublicensees has, prior to the completion of the Initial Public
Offering, registered, either directly or through the Citigroup Affiliated Group,
any domain name incorporating a mark owned by any member of the Citigroup
Affiliated Group (after giving effect to the Exchange Agreement), Primerica
shall, and shall cause the Designated Primerica Sublicensees to assign such
domain name to Citigroup or one of its Subsidiaries, as soon as it or a
Designated Primerica Sublicensee becomes aware of such domain name. The
Citigroup Affiliated Group shall maintain the registration of any domain names
incorporating both a mark owned by any member of the Citigroup Affiliated Group
(after giving effect to the Exchange Agreement) and a mark owned by Primerica or
any of the Designated Primerica Sublicensees, with an industry-recognized
registry operator for at least three (3) years following the completion of the
Initial Public Offering. Primerica shall, and shall cause the Designated
Primerica Sublicensees to, cooperate with Citigroup at Citigroup’s request to
effect all such assignments.

Section 7.3 Non-Competition.

(a) Except as otherwise contemplated by this Agreement, and subject to the
following provisions of this Section 7.3, until the earlier of (x) the third
anniversary of the date hereof and (y) the Second Trigger Date, Citigroup shall
not, and shall cause the members of the Citigroup Affiliated Group not to,
engage in the Distribution of term life insurance products (the “Products”)
through Independent Contractor Representatives in the Region (the “Restricted
Business”).

(b) Without in any way implying that such activities would otherwise have been
restricted hereby, nothing in this Section 7.3 shall prevent or restrict
Citigroup or any of its Affiliates from:

(i) Distributing Products other than through Independent Contractor
Representatives in the Region;

(ii) underwriting, issuing, or administering any insurance, annuity, credit,
financial or other products or funds;

(iii) conducting or engaging in any business activity of any kind that does not
constitute part of the Restricted Business, including (A) lending, financing and
other banking activities (including originating, purchasing, selling, brokering
or

 

28



--------------------------------------------------------------------------------

securitizing any loans (including mortgage loans and consumer loans) or debt
securities), (B) proprietary and third-party portfolio investment, asset
management, cash and liquidity management, treasury and trade services, merchant
banking and fund and fund services activities, (C) issuing, offering, trading or
underwriting all wholesale financial or structured products (including retail
products distributed through intermediaries), including, by way of example, any
derivatives, commodities or securities trading or underwriting, securities
services and brokerage activities, (D) all wholesale businesses, including, by
way of example, advisory, investment banking, corporate brokerage and commercial
banking and venture capital activities, (E) all real estate activities,
(F) entering into arrangements with a view to or otherwise providing any
services and/or products (including white labeling, outsourcings and other
technology based solutions) to or via or in cooperation with banks (including
retail banks and postal or giro banks), other companies or state entities,
(G) the provision of private banking and wealth management products and
services, (H) issuing and servicing cards, card products and card payment
products, including through cobranding operations with retail vendors, card
portfolio acquisitions or direct mail, as well as providing card acquiring
services to merchants and sponsorship into card associations and (I) custodial,
trust, agent or fiduciary services (in the case of clauses (A) through (I), the
foregoing activities or services shall include activities or services on behalf,
in respect or for the account, of any Person conducting or engaging in the
Restricted Business);

(iv) insuring (whether by self-insurance, reinsurance, captive arrangements or
otherwise) the risks of, and issuing bonds related to, the business and
operations of Citigroup or any of its Affiliates;

(v) owning, acquiring or acquiring control of, in any manner, any Person or
assets (a “Target Business”) that includes or include operations the conduct of
which by any member of the Citigroup Affiliated Group would otherwise be deemed
to be a Restricted Business (a “Competitive Business”) so long as in the case of
a Target Business which (A) has financial statements prepared in accordance with
GAAP, the net revenues (i.e., revenues disregarding benefits and changes in
reserves, interest credited to customers and extraordinary items) derived by the
Target Business from the Competitive Business, excluding realized gains, based
on an average of the most recently completed three (3) fiscal years preceding
such acquisition, constituted less than twenty five percent (25%) of such net
revenues of the Target Business, or (B) does not have financial statements
prepared in accordance with GAAP, the net revenues (or the applicable equivalent
thereof) (disregarding benefits and changes in reserves, interest credited to
customers and extraordinary items) derived by the Target Business from the
Competitive Business, excluding realized gains, based on an average of the most
recently completed three (3) fiscal years preceding such acquisition,
constituted less than twenty five percent (25%) of such net revenues of the
Target Business; it being hereby understood that in the case of a permitted
acquisition of a Competitive Business in accordance with the foregoing clauses
(A) or (B), Citigroup can distribute the Target Business’ products so acquired
through any distribution channels;

 

29



--------------------------------------------------------------------------------

(vi) owning, acquiring or holding at any time, directly or indirectly, less than
ten percent (10%) of any class of stock or other equity securities of a Person
engaged, directly or indirectly, in a Restricted Business;

(vii) conducting or engaging in any reinsurance business of any kind or nature,
including the business contemplated by the Reinsurance Agreements;

(viii) engaging, or owning or controlling any Person that engages, in a
Restricted Business after such time as Primerica or its Subsidiaries no longer
are engaged in such Restricted Business to any significant extent;

(ix) Distributing insurance products to existing customers of members of the
Citigroup Affiliated Group;

(x) continuing existing activities conducted by the members of the Citigroup
Affiliated Group; or

(xi) engaging, or seeking to engage, in any commercial dealings with Primerica
or any of its Affiliates on mutually agreeable terms.

(c) Nothing in this Section 7.3 shall apply to any Affiliate of Citigroup that
is held as part of ordinary course merchant banking, acquisition or investment
activities by an investment vehicle or fund in which any of Citigroup’s
Affiliates (including Citigroup Venture Capital International, Citigroup Private
Equity or Citigroup Alternative Investments) is an investor, investment adviser
or manager or for which any of Citigroup’s Affiliates acts in any fiduciary
capacity, or as part of ordinary course asset management activities of any
pension or other benefit plan of Citigroup or any of its Affiliates.

(d) Each of the parties agrees that the covenants contained in this Section 7.3
are reasonable with respect to duration, geographical area and scope. If any
provision of this Section 7.3 is found not to be enforceable in accordance with
its terms because of the duration of such provision, the geographic area or the
scope of activities covered thereby, the parties agree that the judge or other
authority making such determination will have the power to reduce the duration,
the geographic area or scope of such provision, and in its reduced form such
provision shall be enforceable.

Section 7.4 Non-Solicitation; Non-Hire.

(a) For a period of two years following the completion of the Initial Public
Offering, no member of the Citigroup Affiliated Group, on the one hand, or any
of Primerica or any of its Subsidiaries, on the other hand, will, without the
prior written consent of the other party, either directly or indirectly, on
their own behalf or in the service or on behalf of others, solicit or hire, or
attempt to solicit or hire, any person employed by the other party whose
aggregate annualized cash compensation for the prior calendar year exceeds
$200,000, (the “Restricted Employees”); provided, that the foregoing will not
(i) prevent either party from soliciting or hiring any such person after the
termination of such employee’s employment by their respective employer unless
specifically prohibited by such employee’s agreement, if any, with a member of
the Citigroup Affiliated Group or Primerica and its Subsidiaries or (ii)

 

30



--------------------------------------------------------------------------------

prohibit either party from placing public advertisements or conducting any other
form of general solicitation which is not specifically targeted towards the
Restricted Employees, so long as such Restricted Employee is not hired by such
party conducting the general solicitation for employees.

(b) For a period of two years following the completion of the Initial Public
Offering, no member of the Citigroup Affiliated Group shall intentionally engage
in any targeted solicitation of Primerica’s Independent Contractor
Representatives for any purpose.

(c) Following the completion of the Initial Public Offering, the parties hereby
agree that in no event will any member of the Citigroup Affiliated Group
intentionally use any Prime Re customer list or customer database existing as of
the date hereof for purposes of marketing any products or services to such
customers. With respect to Primerica customers of Citicorp Trust Bank, FSB
(“CTB”) referred to CTB by a Primerica representative, any restrictions on
solicitation of such customers shall be governed by that certain Loan Brokerage
Agreement entered into by and between CTB and Primerica Financial Services Home
Mortgages, Inc. (“PFSHMI”), dated as of March 10, 2010. Subject to the
requirements of this Section 7.4(c), following the completion of the Initial
Public Offering, if Primerica reasonably believes that any Primerica customer
list or customer database is being used by a member of the Citigroup Affiliated
Group for marketing purposes, Primerica will promptly notify Citigroup, and the
parties will use good faith efforts to conduct an investigation and take
corrective action, if appropriate.

Section 7.5 Employee Benefits.

(a) Citigroup shall allow Continuing Employees to participate in employee
benefit plans maintained by the Citigroup Affiliated Group to the extent set
forth in the Transition Services Agreement and in accordance with the provisions
thereof. In addition, Citigroup shall allow all current and former employees of
Primerica located in the United States who are receiving long-term disability
benefits under the plans and policies of the Citigroup Affiliated Group as of
the end of the period contemplated by the Transition Services Agreement (the
“TSA Period”), and all employees of Primerica in the United States who are
receiving short-term disability benefits under the plans and policies of the
Citigroup Affiliated Group as of the end of the TSA Period who are ultimately
approved for long-term disability benefits (in each case, whether the disability
was incurred prior to, on, or following the completion of the Initial Public
Offering), to continue to receive long-term disability benefits following the
TSA Period in accordance with the terms of the plans and policies of the
Citigroup Affiliated Group, and Primerica shall not be liable for the premium
for Citigroup’s MetLife long-term disability plan or for the long-term
disability benefit payments while employees are on an approved long-term
disability other than as set forth in the Transition Services Agreement.

(b) The parties hereto agree that as of the date of the completion of the
Initial Public Offering, (x) the outstanding Citigroup equity compensation
awards as set forth on Schedule 7.5(b) shall be cancelled and (y) Primerica
shall cause such awards to be replaced by awards under the Primerica, Inc. 2010
Omnibus Incentive Plan (the “Plan”), in each case, in accordance with the
provisions set forth on Schedule 7.5(b).

 

31



--------------------------------------------------------------------------------

(c) As soon as practicable following the completion of the Initial Public
Offering, Primerica shall establish a qualified defined contribution savings
plan (the “Primerica Savings Plan”) and a related trust intended to qualify
under Section 401(a) and Section 501(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), for the benefit of the Continuing Employees who
participated in the Citigroup 401(k) Plan immediately prior to the completion of
the Initial Public Offering (the “Primerica Savings Plan Participants”). All
Primerica Savings Plan Participants shall be eligible to participate in the
Primerica Savings Plan as of the date of its establishment. Notwithstanding the
generality of the foregoing, Primerica shall cause the Primerica Savings Plan to
(A) provide the optional forms of benefit required to be preserved by
Section 411(d)(6) of the Code and (B) recognize the service of each Continuing
Employee with Citigroup Affiliated Group prior to the completion of the Initial
Public Offering.

(d) Nothing contained in this Section 7.5 shall be construed to limit the
ability of any member of the Citigroup Affiliated Group to amend, modify or
terminate any plan specified in Sections 7.5(a) or (b) hereof, consistent with
the terms of such plan, as determined in such member’s sole discretion.

(e) Nothing contained in this Section 7.5 or the Transition Services Agreement
shall be construed to limit the ability of Primerica to amend, modify or
terminate any employee benefit or compensation plan or program, consistent with
the terms of such plan or program, as determined in Primerica’s sole discretion.

(f) Nothing in this Section 7.5 or the Transition Services Agreement shall
(i) be treated as an amendment to any employee benefit plan maintained by any
member of the Citigroup Affiliated Group or Primerica or any of its
Subsidiaries, (ii) obligate the members of the Citigroup Affiliated Group or
Primerica or its Subsidiaries to (A) maintain any particular benefit plan or
arrangement or (B) retain the employment of any particular employee or
(iii) provide any Primerica Employees or any other individual associated
therewith (including Primerica’s Independent Contractor Representatives) with
any rights as third party beneficiaries of this Agreement.

(g) Primerica and Citigroup shall provide each other with such records and
information, and shall cooperate, as may be necessary or appropriate to carry
out their obligations under this Section 7.5 and Section 2.1 of the Transition
Services Agreement. Schedule 7.5(g) shall set forth a list of Primerica
employees as of the date hereof and Primerica shall update Schedule 7.5(g)
hereto periodically as reasonably required by Citigroup to carry out its
obligations under this Section 7.5 and under the Transition Services Agreement
and provide such updated Schedule 7.5(g) to Citigroup.

Section 7.6 Form S-8. To the extent necessary to enable the unrestricted
transfer of the applicable shares of Common Stock, as soon as practicable
following the completion of the Initial Public Offering, Primerica shall file,
and cause to remain effective, a registration statement on Form S-8 (or such
other applicable form) with the SEC to register the shares of Common Stock that
may be acquired by employees of Primerica pursuant to Primerica’s employee stock
or option plans.

 

32



--------------------------------------------------------------------------------

Section 7.7 Right of First Offer. For a period of two years following the
completion of the Initial Public Offering, Citigroup shall have a right of first
offer to provide Primerica or its Subsidiaries with any financial or advisory
services, including investment banking and underwriting services, that it does
not currently provide to Primerica and its Subsidiaries, upon such terms and
conditions and at such rates as prevailing in the market at the time such
services are provided. During the period set forth in the preceding sentence,
not less than five Business Days prior to entering into an agreement or
arrangement with a party other than Citigroup for the provision of financial or
advisory services, Primerica shall, or shall cause its Subsidiaries to, present
Citigroup, in writing, with the opportunity to provide such financial or
advisory services. From the date of receipt of such notice, Citigroup shall have
five Business Days to deliver an offer capable of being accepted for the
provision of such financial or advisory services. If an offer is delivered by
Citigroup within such five Business Day period, Primerica may either accept or
reject the offer; provided, however, that if Primerica rejects the offer it may
not enter an agreement with another party (other than Citigroup) to provide such
services on substantially the same terms and conditions and at substantially the
same rates (or on less favorable terms or at more expensive rates) as reflected
in the offer for the remaining term of this Section 7.7, unless a subsequent
offer has been delivered to Citigroup in accordance with this Section 7.7. If no
such offer is delivered by Citigroup within such five Business Day period,
Primerica shall be free to enter into an agreement with another entity for the
provision of such financial or advisory services and Citigroup shall have no
further rights pursuant to this Section 7.7 with respect to such financial or
advisory services. Notwithstanding anything to the contrary in this Agreement,
(a) Citigroup shall not have a right to offer to provide financial services or
advisory services if Citigroup does not, at the time that Primerica seeks a
service, provide such service to third parties who are not Affiliates of
Citigroup in the ordinary course of Citigroup’s business, or otherwise with such
frequency as is customary in the market for such financial or advisory service,
or if Primerica makes a good-faith determination that Citigroup is unable to
provide any applicable service with an equal or greater level of quality as a
third party could provide; and (b) any engagement between Citigroup and
Primerica and its Subsidiaries shall not be exclusive, and Primerica and its
Subsidiaries shall at all times have the right to hire and employ other service
providers, banks, agents and any other person to provide a service in the same
capacity as Citigroup, with respect to such service.

Section 7.8 Compliance with Provisions. Primerica covenants to cause each of its
present and future direct and indirect Subsidiaries to take any and all actions
necessary to ensure continued compliance by Primerica and its Subsidiaries with
the provisions of the Primerica Charter and this Agreement. Primerica shall
notify Citigroup in writing as soon as possible after becoming aware of any act
or activity taken or proposed to be taken by Primerica or any of its
Subsidiaries which resulted or would result in non-compliance with any provision
of the Primerica Charter or this Agreement and shall take or refrain from taking
all such actions as Citigroup shall in its sole discretion determine necessary
or desirable to prevent or remedy any such non-compliance.

Section 7.9 Access to Shared Historical Records; Information Arising from
Affiliate Relationship. For a period of one year following the First Trigger
Date, Citigroup and Primerica will retain the right to access any records,
information or documents which exist resulting from Citigroup’s and Primerica’s
relationship as Affiliates, or any other shared or commingled historical
records. Upon reasonable notice and at each party’s own expense, Citigroup (and
its

 

33



--------------------------------------------------------------------------------

authorized representatives) and Primerica (and its authorized representatives)
will be afforded access to such records at reasonable times and during normal
business hours and each party (and its authorized representatives) will be
permitted, at its own expense, to make abstracts from, or copies of, any such
records; provided, access to such records may be denied if (i) Citigroup or
Primerica, as the case may be, cannot demonstrate a legitimate business need for
such access to the records, (ii) the information contained in the records is
subject to any applicable confidentiality commitment to a third party, (iii) a
bona fide competitive reason exists to deny such access, (iv) the records are to
be used for the initiation of, or as part of, a suit or claim against the other
party, (v) such access would serve as a waiver of any Privilege afforded to such
record, and (vi) such access will unreasonably disrupt the normal operations of
Citigroup or Primerica, as the case may be. Notwithstanding anything in this
Agreement to the contrary, the retention of and access to records, information
or documents related to the tax matters of Primerica and Citigroup will be
governed exclusively by the Tax Separation Agreement.

Section 7.10 Promotional Agreements. All mutual promotional arrangements
existing on the date hereof shall remain in full force and effect until the
First Trigger Date. Following the First Trigger Date, additional, mutual
promotional arrangements shall be entered into only upon the mutual agreement of
the parties hereto.

Section 7.11 Joint Internet Marketing. Until the First Trigger Date, Citigroup
and Primerica agree to review and discuss the applicability of any arrangements
in existence as of the date hereof whereby Citigroup and Primerica jointly
market their products and services on the Internet; provided, that such review
and discussion shall at all times take into consideration commercially
reasonable standards relating to such businesses. Following the First Trigger
Date, such joint Internet marketing arrangements shall be entered into only upon
the mutual agreement of the parties.

Section 7.12 Litigation and Settlement Cooperation. Prior to the Second Trigger
Date, each of Citigroup and Primerica will keep each other informed of any
threatened or filed third-party action, claim or dispute (except for any
third-party action, claim or dispute alleging infringement or other violation of
or by any trademarks owned by any member of the Citigroup Affiliate Group or by
Primerica or one of its Subsidiaries) (“Third-Party Action”) against a member of
the Citigroup Affiliated Group, or Primerica (the “Primary Litigant”) or one of
its Subsidiaries in which the other party (the “Secondary Litigant”) is named by
the third party. If the Secondary Litigant wishes to participate in the
settlement of the Third-Party Action, the Secondary Litigant will be responsible
for a portion of any such settlement obligation and any incremental cost (as
mutually agreed by the Primary Litigant and the Secondary Litigant). If it is
determined by the Primary Litigant and the Secondary Litigant that the Secondary
Litigant is only named in the Third-Party Action because of its relationship
with the Primary Litigant (as current or former Affiliate), then the Primary
Litigant will bear all costs and settlement obligations. The parties agree to
cooperate in the defense and settlement of any Third-Party Action which
primarily relates to matters, actions, events or occurrences taking place prior
to the Second Trigger Date. Prior to the Second Trigger Date, both Primerica and
Citigroup will use their reasonable best efforts to (i) make the necessary
filings to permit each party to defend its own interests in any Third-Party
Action and (ii) cooperate with one another to ensure that information that has
been generated in the course of the defense of the Third-Party Actions is
transferred to the party requiring such information as soon as practicable.

 

34



--------------------------------------------------------------------------------

Section 7.13 Compliance. Primerica hereby covenants that so long as Citigroup is
deemed to control Primerica for bank regulatory purposes, without the prior
written consent of Citigroup, Primerica shall not take any action or fail to
take any action that, to the Knowledge of Primerica, would result in Citigroup
being in non-compliance with the BHC Act or any other bank regulatory law, rule,
regulation, guidance, order or directive, and Primerica hereby agrees to correct
such action taken or inaction whether taken (or not taken) knowingly or
unknowingly.

Section 7.14 Policies and Procedures.

(a) Prior to the First Trigger Date, Primerica hereby covenants, and to cause
each of its Subsidiaries, to follow all policies and procedures applicable to
any other member of the Citigroup Affiliated Group.

(b) Primerica and Citigroup hereby agree that upon and following the First
Trigger Date, Primerica shall be permitted to develop its own internal policies
and procedures, including compliance-related policies and procedures, so long as
such policies and procedures or compliance therewith would not cause Citigroup
to be in non-compliance with the BHC Act or any other applicable law, rule,
regulation, guidance, order or directive; provided, however, that prior to the
Second Trigger Date, Primerica shall deliver any proposed internal compliance
policies or procedures (which shall be deemed to include all policies which
could materially impact Citigroup’s compliance with the BHC Act or any other
applicable law, rule, regulation, guidance, order or directive), or any material
amendment, modification or supplement to its existing internal compliance
policies or procedures, to Citigroup, and shall give Citigroup a reasonable
opportunity to review and comment on such proposed internal compliance policies
or procedures, or any material amendment, modification or supplement thereto,
prior to its adoption or implementation.

(c) Any proposed internal policies, procedures or other communications provided
for in this Section 7.l4 shall be delivered (i) if to Citigroup: James R.
Garner, General Counsel, Consumer Banking North America and (ii) if to
Primerica: Peter W. Schneider, General Counsel.

Section 7.15 Intercompany Accounts. All intercompany receivables, payables and
loans (other than receivables, payables and loans otherwise specifically
provided for under this Agreement or the Continuing Agreements, including
payables created or required hereby) between any member of the Citigroup
Affiliated Group, on the one hand, and Primerica or any of its Subsidiaries, on
the other hand, which exist and are reflected in the accounting records of the
relevant parties as of the completion of the Initial Public Offering shall, on
or prior to the completion of the Initial Public Offering, be settled, by means
of cash payments, a dividend, capital contribution, a combination of the
foregoing or otherwise, as determined by Citigroup. Primerica shall be
permitted, in its discretion (subject to the reasonable consent of Citigroup),
to settle prior to the completion of the Initial Public Offering, by means of
cash payments, dividends, capital contributions, a combination of the foregoing
or otherwise, all or any portion of the intercompany receivables, payables and
loans among Primerica and its Subsidiaries, which exist and are reflected in the
accounting records of the relevant parties.

 

35



--------------------------------------------------------------------------------

Section 7.16 Termination of Intercompany Agreements.

(a) Neither Primerica nor any of it Subsidiaries, on the one hand, and the
members of the Citigroup Affiliated Group, on the other hand, shall be liable to
the other based upon, arising out of or resulting from any contract,
arrangement, course of dealing or understanding existing on or prior to the date
hereof (other than this Agreement or the Continuing Agreements), and each party
hereby terminates any and all contracts, arrangements, course of dealings or
understandings between or among any member of the Citigroup Affiliated Group, on
the one hand, and Primerica or any of its Subsidiaries, on the other hand,
effective as of the date hereof (other than this Agreement or the Continuing
Agreements), and any liability, whether or not in writing, which is not
reflected in this Agreement or the Continuing Agreements, is hereby irrevocably
cancelled, released, discharged and waived. No such terminated contract,
arrangement, course of dealing or understanding (including any provision thereof
which purports to survive termination) shall be of any further force or effect
after the date hereof.

(b) The provisions of Section 7.16(a) shall not apply to any agreements,
arrangements, commitments or understandings to which any Person other than the
parties and their respective Affiliates is a party.

Section 7.17 Citigroup Control Rights.

(a) Until the First Trigger Date, Primerica shall not, without the prior written
consent of Citigroup, permit any of the following to occur:

(i) any change in any of the co-Chief Executive Officers, the Chief Financial
Officer, the Chief Operating Officer, the General Counsel or the President of
Primerica, or other then Named Executive Officers (as defined under Item 402(a)
of Regulation S-K) of Primerica, except in the case of death, disability,
resignation, retirement, disqualification or removal for cause (as defined in
the Plan) or for breach of an employment agreement; provided, however, that
Citigroup shall maintain its right to consent to any replacement thereof; or

(ii) the nomination or removal of the members of the Board of Directors of
Primerica or any committee of the Board of Directors of Primerica, the
establishment of any committee of the Board of Directors of Primerica, and the
filling of newly created membership and vacancies on the Board of Directors of
Primerica or any committees of the Board of Directors of Primerica.

(b) Until the Second Trigger Date, Primerica shall not, without the prior
written consent of Citigroup, permit any of the following to occur:

(i) any consolidation or merger of Primerica or any Subsidiary of Primerica with
or into any Person or of any Person with or into Primerica or any Subsidiary of
Primerica (other than a merger or consolidation with or into a Subsidiary of
Primerica), other than to acquire one hundred percent (100%) of the equity
ownership of another entity or to dispose of one hundred percent (100%) of the
equity ownership of one of the Subsidiaries of Primerica, in each case,
involving consideration (as determined in good faith by a majority of the Board
of Directors of Primerica) not exceeding $50 million;

 

36



--------------------------------------------------------------------------------

(ii) entry into or consummation of any sale, lease, exchange or other
disposition or any acquisition (by way of merger or consolidation, acquisition
of stock, other securities or assets, or otherwise) or investment, in each case,
by Primerica or any Subsidiary of Primerica, directly or indirectly, in a single
transaction, or a series of related transactions valued in the aggregate,
involving consideration (as determined in good faith by a majority of the Board
of Directors of Primerica) in excess of $50 million, other than transactions
between Primerica and its Subsidiaries;

(iii) any increase or decrease in the authorized capital stock of Primerica or
the creation of any class or series of capital stock of Primerica;

(iv) any issuance or sale by Primerica or any Subsidiary of Primerica of any
shares of its respective capital stock or any options, warrants or rights to
acquire such capital stock or securities convertible into or exchangeable for
capital stock or the adoption by Primerica or any Subsidiary of Primerica of any
equity incentive plan (other than any equity incentive plan adopted in the
ordinary course of business), except (a) the issuance of shares of capital stock
by a Subsidiary of Primerica to Primerica or another of its Subsidiaries of
Primerica, (b) in connection with the Initial Public Offering and the related
transactions, including any issuance of securities upon the conversion or
exercise of the Warrant, or in exchange for any of such securities, or the
exercise of any right of the Investor (as defined in the Securities Purchase
Agreement) set forth in the Securities Purchase Agreement or the Warrant,
(c) pursuant to director, employee and sales representative stock incentive
awards granted in the ordinary course of business, (d) in connection with
consolidations, mergers, acquisitions, investments or dispositions for which
Citigroup’s consent is not required as contemplated by Sections 7.17(b)(i) and
7.17(b)(ii) hereof; or (e) if the Board of Directors of Primerica determines in
its good faith judgment that Primerica needs to raise common equity capital
either to (x) replace the Citi Note, (y) deleverage Primerica to address
potential financial covenant defaults under any material debt agreement or
(z) make a capital contribution to one of Primerica’s principal insurance
company Subsidiaries as requested by the principal regulator for such insurance
company Subsidiary of Primerica or to maintain the financial strength rating of
such insurance company Subsidiary of Primerica, so long as, in each case, the
members of the Citigroup Affiliated Group have the right to participate in the
equity sale;

(v) any dissolution, liquidation or winding up of Primerica;

(vi) the amendment by Primerica of Article Fourteenth or Article Fifteenth of
the Primerica Charter or Article VIII and Article IX of Primerica’s Amended and
Restated By-Laws, effective March 31, 2010;

(vii) the declaration or payment of dividends on any class or series of the
capital stock of Primerica, except for pro rata dividends on shares of Common
Stock or the payment of mandatory dividends on shares of preferred stock so long
as such shares of preferred stock are issued in accordance with
Section 7.17(b)(iv);

 

37



--------------------------------------------------------------------------------

(viii) any change in the number of directors on the Board of Directors of
Primerica; or

(ix) the entry into or consummation by Primerica or any Subsidiary of Primerica
of any transaction, or a series of related transactions valued in the aggregate,
involving consideration (as determined in good faith by a majority of the Board
of Directors of Primerica) in excess of $5 million with any Affiliate of
Primerica (other than members of the Citigroup Affiliated Group), other than
(a) the Initial Public Offering and related transactions, (b) transactions which
are on terms substantially the same as or more favorable to Primerica than those
that would be available from an unaffiliated third party and (c) transactions
between or among any of Primerica and its Subsidiaries.

Section 7.18 Information Required for Regulatory Purposes. In addition to, and
not in limitation of, Sections 5.1 through and including Section 5.4 hereof and
other provisions of this Agreement relating thereto, Primerica hereby covenants
that for so long as Citigroup is deemed to control Primerica for bank regulatory
purposes, Primerica shall, or shall cause its Subsidiaries to, provide Citigroup
or any of its Affiliates (and their respective authorized representatives)
access to any Primerica personnel and records and such other information or
documents as Citigroup or such Affiliate may deem necessary or advisable to
monitor and ensure compliance with the Bank Holding Company Act of 1956, as may
be amended from time to time or any successor law (the “BHC Act”), or any other
applicable bank regulatory law, rule, regulation, guidance, order or directive
(which shall include information and access relating to Primerica’s compliance
with policies and procedures in accordance with Section 7.14 hereof). Upon
reasonable notice, and at Citigroup’s own expense, Citigroup or any of its
applicable Affiliates (and its authorized representatives) will be afforded
access to such personnel and records and such other information or documents at
reasonable times and during normal business hours and Citigroup or its
applicable Affiliate (and its authorized representatives) will be permitted, at
its own expense, to make abstracts from, or copies of, any such records,
information or documents.

ARTICLE VIII

DISPUTE RESOLUTION

Section 8.1 Negotiation. (a) In the event of any dispute, controversy or claim
arising out of or relating to this Agreement or the breach, termination or
validity thereof (a “Dispute”), upon the written notice (“Notice”) of either
party hereto, the parties shall attempt to negotiate a resolution of the
Dispute; provided, however, that this Article VIII shall not apply to any
dispute, controversy or claim arising exclusively out of Article III of this
Agreement, for which each party hereby submits to the exclusive jurisdiction of
the Federal or State Courts in New York, New York (the “New York Courts”). Each
party unconditionally and irrevocably waives any objections which it may have
now or in the future to the jurisdiction of the New York Courts over such
Article III disputes including objections by reason of lack of personal
jurisdiction, improper venue or inconvenient forum.

 

38



--------------------------------------------------------------------------------

(b) If the parties are unable for any reason to resolve a Dispute within 30 days
after the receipt of the Notice, then either party may submit the Dispute to
arbitration in accordance with Section 8.2 hereof as the exclusive means to
resolve such Dispute.

Section 8.2 Arbitration.

(a) Any Dispute not resolved pursuant to Section 8.1 hereof shall, at the
request of either party, be finally settled by arbitration administered by the
American Arbitration Association (the “AAA”) under its Commercial Arbitration
Rules then in effect (the “Rules”) except as modified herein. The arbitration
shall be held in New York, New York.

(b) There shall be three arbitrators of whom each party shall select one within
15 days of respondent’s receipt of claimant’s demand for arbitration. The two
party-appointed arbitrators shall select a third arbitrator to serve as Chair of
the tribunal within 15 days of the selection of the second arbitrator. If any
arbitrator has not been appointed within the time limits specified herein, such
appointment shall be made by the AAA in accordance with the Rules upon the
written request of either party within 15 days of such request. The hearing
shall be held no later than 120 days following the appointment of the third
arbitrator.

(c) The arbitral tribunal shall permit prehearing discovery that is relevant to
the subject matter of the Dispute taking into account the parties’ desire that
the arbitration be conducted expeditiously and cost effectively. All discovery
shall be completed within 60 days of the appointment of the third arbitrator.

(d) By agreeing to arbitration, the parties do not intend to deprive a court of
its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment, or
other order in aid of arbitration proceedings and the enforcement of any award.
Without prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies, to direct the parties to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any party to respect the arbitral tribunal’s
orders to that effect. For the purpose of any provisional relief contemplated
hereunder, the parties hereby submit to the exclusive jurisdiction of the New
York Courts. Each party unconditionally and irrevocably waives any objections
which they may have now or in the future to the jurisdiction of the New York
Courts including objections by reason of lack of personal jurisdiction, improper
venue, or inconvenient forum.

(e) The award shall be in writing, shall state the findings of fact and
conclusions of law on which it is based, shall be final and binding and shall be
the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. § 1
et seq., and judgment upon any award may be entered in any court having
jurisdiction.

(f) The parties will bear equally all fees, costs, disbursements and other
expenses of the arbitration, and each party shall be solely responsible for all
fees, costs, disbursements and other expenses incurred in the preparation and
prosecution of their own case;

 

39



--------------------------------------------------------------------------------

provided that in the event that a party fails to comply with the orders or
decision of the arbitral tribunal, then such noncomplying party shall be liable
for all costs and expenses (including attorneys fees) incurred by the other
party in its effort to obtain either an order to compel, or an enforcement of an
award, from a court of competent jurisdiction.

(g) The arbitral tribunal shall have the authority, for good cause shown, to
extend any of the time periods in this arbitration provision either on its own
authority or upon the request of any of the parties. The arbitral tribunal shall
be authorized in its discretion to grant pre-award and post-award interest at
commercial rates. The arbitral tribunal shall have no authority to award
punitive, exemplary or multiple damages or any other damages not measured by the
prevailing parties’ actual damages. The arbitral tribunal shall have the
authority to order specific performance or to issue any other type of temporary
or permanent injunction.

(h) All notices by one party to the other in connection with the arbitration
shall be in accordance with the provisions of Section 8.1 hereof, except that
all notices for a demand for arbitration made pursuant to this Article VIII must
be made by personal delivery or receipted overnight courier. This agreement to
arbitrate shall be binding upon the successors and permitted assigns of each
party. This Agreement and the rights and obligations of the parties shall remain
in full force and effect pending the award in any arbitration proceeding
hereunder.

Section 8.3 Confidentiality. Except to the extent necessary to compel
arbitration or in connection with arbitration of any Dispute under this
Agreement, or for enforcement of an arbitral award, information concerning
(i) the existence of an arbitration pursuant to this Article VIII, (ii) any
documentary or other evidence given by a party or a witness in the arbitration
or (iii) the arbitration award may not be disclosed by the tribunal
administrator, the arbitrators, any party or its counsel to any person or entity
not connected with the proceeding unless required by law or by a court or
competent regulatory body, and then only to the extent of disclosing what is
legally required. A party filing any document arising out of or relating to any
arbitration in court shall seek from the court confidential treatment for such
document.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices and other communications provided for hereunder
shall be dated and in writing and shall be deemed to have been given (a) when
delivered, if delivered personally, sent by confirmed telecopy or sent by
registered or certified mail, return receipt requested, postage prepaid, (b) on
the next business day if sent by overnight courier, (c) when transmission is
confirmed, if sent by facsimile or (d) when received if delivered otherwise.
Such notices shall be delivered to the address set forth below, or to such other
address or facsimile number as a party shall have furnished to the other party
in accordance with this Section 9.1.

 

40



--------------------------------------------------------------------------------

If to Citigroup or any other member of the Citigroup Affiliated Group, to:

Citigroup Inc.

399 Park Avenue

New York, New York 10022

Attention: Michael Zuckert, Deputy General Counsel and Managing Director

Fax: (212) 793-6300

and

Citigroup Inc.

399 Park Avenue

New York, New York 10022

Attention: Reza Shah, Head of Citi Reinsurance and Monitoring

Fax: (212) 793-6300

If to Primerica, to:

Primerica, Inc.

3120 Breckinridge Blvd.

Duluth, Georgia

Attention: Peter Schneider, General Counsel

Fax: (770) 564-6216

and

Primerica, Inc.

3120 Breckinridge Blvd.

Duluth, Georgia

Attention: Rick Williams, Co-Chief Executive Officer

Fax: (770) 564-5669

Section 9.2 Binding Nature of Agreement. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto or their
successors in interest, except as expressly otherwise provided herein.

Section 9.3 Descriptive Headings. The descriptive headings of the several
articles and sections of this Agreement are inserted for reference only and
shall not limit or otherwise affect the meanings hereof.

Section 9.4 Specific Performance and Other Remedies.

(a) The parties hereby expressly recognize and acknowledge that immediate,
extensive and irreparable damage would result, no adequate remedy at law would
exist and damages would be difficult to determine in the event that any
provision of this Agreement is not

 

41



--------------------------------------------------------------------------------

performed in accordance with its specific terms or otherwise breached.
Therefore, in addition to, and not in limitation of, any other remedy available
to any party, except as otherwise expressly provided herein, an aggrieved party
under this Agreement would be entitled to specific performance of the terms
hereof and immediate injunctive relief, without the necessity of proving the
inadequacy of money damages as a remedy. Neither party shall be required to
obtain or furnish any bond or similar instrument in connection with or as a
condition to obtaining or seeking any such remedy. For the avoidance of doubt,
nothing in this Agreement shall diminish the availability of specific
performance of the obligations under this Agreement or any other injunctive
relief.

(b) Such remedies, and any and all other remedies provided for in this
Agreement, shall be cumulative in nature and not exclusive and shall be in
addition to any other remedies whatsoever which any party may otherwise have.
Each of the parties hereby acknowledges and agrees that it may be difficult to
prove damages with reasonable certainty, that it may be difficult to procure
suitable substitute performance, and that injunctive relief and/or specific
performance will not cause an undue hardship to the parties. Each party hereby
further agrees that in the event of any action by the other party for specific
performance or injunctive relief, it will not assert that a remedy at law or
other remedy would be adequate or that specific performance or injunctive relief
in respect of such breach or violation should not be available on the grounds
that money damages are adequate or any other grounds.

Section 9.5 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and duties of the parties shall be governed by,
the laws of the State of New York, without regard to the principles of conflicts
of law other than Section 5-1401 of the General Obligations Law of the State of
New York.

Section 9.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.

Section 9.7 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law. To the
extent that any such provision is so held to be invalid, illegal or
unenforceable, Citigroup and Primerica shall in good faith use commercially
reasonable efforts to find and effect an alternative means to achieve the same
or substantially the same result as that contemplated by such provision.

Section 9.8 Confidential Information. All information provided by either party
under this Agreement must be kept strictly confidential by the receiving party
(the “Receiving Party”), and the Receiving Party will not use such information
for any purpose (other than, in the case of Citigroup, to monitor its investment
in Primerica) or disclose such information in any manner whatsoever, unless
disclosure is required to comply with any law, order, judgment, decree, or any
rule, regulation, request or inquiry of or by any government, court,
administrative or regulatory agency or commission, other governmental or
regulatory authority or any self-

 

42



--------------------------------------------------------------------------------

regulatory body (including any securities or commodities exchange or the
Financial Industry Regulatory Authority) (collectively, “Governmental
Entities”). The foregoing will not apply to (i) information that otherwise
becomes generally available to the public through no fault of the Receiving
Party, (ii) information that is expressly intended for disclosure by the
Receiving Party under the terms of this Agreement or (iii) information that the
Receiving Party is required to disclose pursuant to law, rule or regulation.
Citigroup will be permitted to disclose confidential information of Primerica in
connection with any disposition or contemplated disposition of shares of Common
Stock Beneficially Owned by Citigroup or other similar strategic transaction so
long as the party to which the information is disclosed agrees to limit its use
and disclosure of such information pursuant to a written non-disclosure
agreement with Primerica, in a form reasonably acceptable to Primerica. The
Receiving Party will disclose confidential information of the disclosing party
to the Receiving Party’s employees and agents solely on a need to know basis.
The Receiving Party will be responsible for advising its employees and agents of
the confidential nature of the information and for ensuring compliance by the
Receiving Party’s employees and agents with the provisions of this Section 9.8.
If the Receiving Party receives a subpoena or other administrative or judicial
process demanding confidential information of the other party, the Receiving
Party will promptly notify the disclosing party and will, at the request of the
disclosing party, cooperate with the disclosing party in attempting to minimize
or avoid the disclosure (at the expense of the disclosing party); provided,
however, that the foregoing will not apply to any request or demand for
information from any Governmental Entity (other than any court).

Section 9.9 Amendment; Modification and Waiver. Subject to applicable law, this
Agreement may be amended, modified or supplemented only by written agreement
executed by the parties hereto. Any failure of a party to comply with any
obligation, covenant or agreement contained in this Agreement may be waived by
the party entitled to the benefits thereof only by a written instrument duly
executed and delivered by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant or
agreement shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure of compliance.

Section 9.10 Entire Agreement. This Agreement, including any schedules or
exhibits hereto, embodies the entire agreement and understanding of the parties
hereto in respect of the transactions contemplated by this Agreement. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. In the event and to the extent that
there shall be any conflict or inconsistency between the provisions of this
Agreement and the provisions of any Related Agreement, such Related Agreement
shall control, except as otherwise provided therein.

Section 9.11 No Assignment. Except as otherwise provided for in this Agreement,
neither this Agreement nor any of the rights, interests or obligations of any
party hereto may be assigned by such party without the prior written consent of
the other parties; provided, however, that Citigroup may assign all or part of
its rights or obligations hereunder to one or more other members of the
Citigroup Affiliated Group without the prior written consent of Primerica.

 

43



--------------------------------------------------------------------------------

Section 9.12 Recapitalization, Dilution Adjustments, etc. In the event that any
capital stock or other securities are issued in respect of, in exchange for, or
in substitution of, any shares of Common Stock by reason of any reorganization,
recapitalization, reclassification, merger, consolidation, spin-off, partial or
complete liquidation, stock dividend, split-up, sale of assets, distribution to
stockholders or combination of the shares of Common Stock then, in each such
case, if necessary, appropriate adjustments shall be made so as to fairly and
equitably preserve, as far as practicable, the original rights and obligations
of the parties hereto under this Agreement.

Section 9.13 Other Intercompany Agreements. In connection with the execution and
delivery of this Agreement, the Commercial Agreements listed on Schedule 9.13
hereto and the Related Agreements describe all of the agreements, identified as
of the date hereof, between members of the Citigroup Affiliated Group, on the
one hand, and Primerica or one of its Subsidiaries, on the other hand, in effect
as of the date hereof. The parties agree to review the Commercial Agreements,
review and identify any other additional intercompany agreements in effect as of
the date hereof and to cooperate to take such further action as may be necessary
for the termination, alteration or amendment of such agreements in order for
such agreements to be consistent with, and to provide for, the implementation of
the transactions contemplated hereby.

Section 9.14 Further Actions. Each party hereto shall, on notice of request from
any other party hereto, take such further action not specifically required
hereby at the expense of the requesting party, as the requesting party may
reasonably request for the implementation of the transactions contemplated
hereby.

Section 9.15 Further Assurances with Respect to Reorganization. At any time
prior to the First Trigger Date, each of the parties to this Agreement shall
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, all such further conveyances, bills of sale, deeds, endorsements,
assignments, assumptions, releases and other instruments, and shall take such
further actions, as may be otherwise reasonably required to (i) effectively
convey and transfer to, and vest in, Primerica and put Primerica in possession
of any assets and liabilities or contractual rights and obligations primarily
related to the Primerica Business which were not transferred or conveyed
pursuant to the Exchange Agreement and (ii) effectively convey and transfer to,
and vest in, the Citigroup Affiliated Group and put the Citigroup Affiliated
Group in possession of any assets and liabilities or contractual rights and
obligations not primarily related to the Primerica Business which were not
transferred or conveyed pursuant to the Applicable Restructuring Documents
listed on Schedule 1.1(a) hereto. The parties agree to execute any transaction
contemplated by this Section 9.15 pursuant to a document reasonably satisfactory
to both parties, including a schedule specifically identifying the contractual
rights and obligations or assets and liabilities to be transferred.

Section 9.16 No Third Party Beneficiaries. Nothing in this Agreement shall
convey any rights upon any person or entity which is not a party or a permitted
assignee of a party to this Agreement; provided that the provisions of Article
VI shall inure to the benefit of each of the indemnified parties referred to
therein.

Section 9.17 Drafting of Language. Each of Citigroup and Primerica agrees that
the drafting of the language contained in this Agreement was a cooperative
effort, that each party

 

44



--------------------------------------------------------------------------------

was equally responsible for such drafting and that it would be inequitable for
either party to be deemed the “drafter” of any specific language contained
herein pursuant to any judicial doctrine or presumption relating thereto.

Section 9.18 Interpretation. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” When a reference in this Agreement is made to a
“party” or “parties,” such reference shall be to a party or parties to this
Agreement unless otherwise indicated. Unless the context requires otherwise, the
terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar words in
this Agreement refer to this entire Agreement. Unless the context requires
otherwise, words in this Agreement using the singular or plural number also
include the plural or singular number, respectively, and the use of any gender
herein shall be deemed to include the other genders. When a reference is made to
an Article, Section, Schedule or Exhibit, such reference shall be to an Article,
Section, Schedule or Exhibit of this Agreement, unless otherwise indicated.
References to “dollars” or “$” are to U.S. dollars.

 

45



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have caused this Agreement to be executed by a
duly authorized officer and delivered as of the date first above written.

 

CITIGROUP INC. /s/ Michael L. Corbat Name: Michael L. Corbat Title: Authorized
Signatory PRIMERICA, INC. /s/ Peter W. Schneider Name: Peter W. Schneider Title:
Executive VP and Secretary

 

46